
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18


$60,000,000 SENIOR MULTI-CURRENCY REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

VIASYS HEALTHCARE INC.

and

THE BANKS PARTY HERETO

and

ABN AMRO BANK N.V., as Administrative Agent

ABN AMRO INCORPORATED, as Lead Arranger

BANK OF AMERICA, N.A., as Co-Syndication Agent

KEY CORPORATE CAPITAL INC., as Co-Syndication Agent

Dated May 31, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Section


--------------------------------------------------------------------------------

 
 
  Page

--------------------------------------------------------------------------------


1.
CERTAIN DEFINITIONS
 
1   1.1 Certain Definitions.   1   1.2 Construction.   15     1.2.1. Number;
Inclusion.   15     1.2.2. Determination.   15     1.2.3. Agent's Discretion and
Consent.   15     1.2.4. Documents Taken as a Whole.   15     1.2.5. Headings.  
15     1.2.6. Implied References to this Agreement.   15     1.2.7. Persons.  
15     1.2.8. Modifications to Documents.   15     1.2.9. From, To and Through.
  15     1.2.10. Shall; Will.   16   1.3 Accounting Principles.   16   1.4
Dollar Equivalents.   16
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES
 
16   2.1 Revolving Credit Commitments.   16     2.1.1. Revolving Credit Loans.  
16     2.1.2. Swing Loan Commitment.   16     2.1.3. Voluntary Reduction of
Revolving Credit Commitments.   17   2.2 Nature of Banks' Obligations with
Respect to Revolving Credit Loans.   17   2.3 Commitment Fee.   17   2.4
Revolving Credit Facility Fee.   17   2.5 Revolving Credit Loan Requests; Swing
Loan Requests.   17     2.5.1. Revolving Credit Loan Requests.   17     2.5.2.
Swing Loan Requests.   18   2.6 Making Revolving Credit Loans and Swing Loans.  
18     2.6.1. Making Revolving Credit Loans.   18     2.6.2. Making Swing Loans.
  19   2.7 Swing Loan Note.   19   2.8 Use of Proceeds.   19   2.9 Borrowings to
Repay Swing Loans.   19   2.10 Utilization of Commitments in Optional
Currencies.   19     2.10.1. Periodic Computations of Dollar Equivalent Amounts
of Loans and Letters of Credit Outstanding.   19     2.10.2. Notices From Banks
That Optional Currencies Are Unavailable to Fund New Loans.   19     2.10.3.
Notices From Banks That Optional Currencies Are Unavailable to Fund Renewals of
the Loan LIBOR Option.   20     2.10.4. European Monetary Union.   20    
2.10.5. Requests for Additional Optional Currencies.   21   2.11 Letter of
Credit Subfacility.   22     2.11.1. Issuance of Letters of Credit.   22    
2.11.2. Letter of Credit Fees.   22     2.11.3. Disbursements, Reimbursement.  
22     2.11.4. Repayment of Participation Advances.   24     2.11.5.
Documentation.   24

i

--------------------------------------------------------------------------------

    2.11.6. Determinations to Honor Drawing Requests.   24     2.11.7. Nature of
Participation and Reimbursement Obligations.   24     2.11.8. Indemnity.   26  
  2.11.9. Liability for Acts and Omissions.   26   2.12 Currency Repayments.  
27   2.13 Optional Currency Amounts.   27   2.14 Re-Designation of Designated
Foreign Subsidiary.   28
3.
INTEREST RATES
 
28   3.1 Interest Rate Options.   28     3.1.1. Revolving Credit Interest Rate
Options.   28     3.1.2. Swing Loan Interest Rate Options.   28     3.1.3. Rate
Quotations.   29     3.1.4. Change in Fees or Interest Rates.   29   3.2
Interest Periods.   29     3.2.1. Amount of Borrowing Tranche.   29     3.2.2.
Renewals.   29   3.3 Interest After Default.   30     3.3.1. Letter of Credit
Fees, Interest Rate.   30     3.3.2. Other Obligations.   30     3.3.3.
Acknowledgment.   30   3.4 LIBOR Unascertainable; Illegality; Increased Costs;
Deposits Not Available.   30     3.4.1. Unascertainable.   30     3.4.2.
Illegality; Increased Costs; Deposits Not Available.   30     3.4.3. Agent's and
Bank's Rights.   31   3.5 Selection of Interest Rate Options.   31
4.
PAYMENTS
 
31   4.1 Payments.   31   4.2 Pro Rata Treatment of Banks.   32   4.3 Interest
Payment Dates.   32   4.4 Voluntary Prepayments.   32     4.4.1. Right to
Prepay.   32     4.4.2. Replacement of a Bank.   33     4.4.3. Change of Lending
Office.   34   4.5 Mandatory Prepayments.   34     4.5.1. Currency Fluctuations.
  34     4.5.2. Application Among Interest Rate Options.   34   4.6 Additional
Compensation in Certain Circumstances.   34     4.6.1. Increased Costs or
Reduced Return Resulting From Taxes, Reserves, Capital Adequacy Requirements,
Expenses, Etc.   34     4.6.2. Indemnity.   35   4.7 Interbank Market
Presumption.   36   4.8 Taxes.   36     4.8.1. No Deductions.   36     4.8.2.
Stamp Taxes.   36     4.8.3. Indemnification for Taxes Paid by a Bank.   36    
4.8.4. Certificate.   37     4.8.5. Survival.   37   4.9 Judgment Currency.   37
    4.9.1. Currency Conversion Procedures for Judgments.   37

ii

--------------------------------------------------------------------------------

    4.9.2. Indemnity in Certain Events.   37   4.10 Notes.   37
5.
REPRESENTATIONS AND WARRANTIES
 
37   5.1 Representations and Warranties.   37     5.1.1. Organization and
Qualification.   37     5.1.2. Subsidiaries.   38     5.1.3. Power and
Authority.   38     5.1.4. Validity and Binding Effect.   38     5.1.5. No
Conflict.   38     5.1.6. Litigation.   39     5.1.7. Title to Properties.   39
    5.1.8. Financial Statements.   39     Use of Proceeds; Margin Stock; Section
20 Subsidiaries.   40     5.1.10. Full Disclosure.   40     5.1.11. Taxes.   40
    5.1.12. Consents and Approvals.   41     5.1.13. No Event of Default;
Compliance With Instruments.   41     5.1.14. Patents, Trademarks, Copyrights,
Licenses, Etc.   41     5.1.15. Insurance.   41     5.1.16. Compliance With
Laws.   41     5.1.17. Material Contracts; Burdensome Restrictions.   41    
5.1.18. Investment Companies; Regulated Entities.   42     5.1.19. Plans and
Benefit Arrangements.   42     5.1.20. Employment Matters.   42     5.1.21.
Environmental Matters.   43     5.1.22. Senior Debt Status.   43   5.2
Continuation of Representations.   43
6.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
 
43   6.1 First Loans and Letters of Credit.   43     6.1.1. Officer's
Certificate.   43     6.1.2. Secretary's Certificate.   44     6.1.3. Delivery
of Loan Documents.   44     6.1.4. Opinion of Counsel.   44     6.1.5. Legal
Details.   44     6.1.6. Payment of Fees.   45     6.1.7. Consents.   45    
6.1.8. Officer's Certificate Regarding MACs.   45     6.1.9. No Violation of
Laws.   45     6.1.10. No Actions or Proceedings.   45     6.1.11. Repayment of
Indebtedness.   45   6.2 Each Additional Loan or Letter of Credit.   45
7.
COVENANTS
 
46   7.1 Affirmative Covenants.   46     7.1.1. Preservation of Existence, Etc.
  46     7.1.2. Payment of Liabilities, Including Taxes, Etc.   46     7.1.3.
Maintenance of Insurance.   46     7.1.4. Maintenance of Properties and Leases.
  47     7.1.5. Maintenance of Patents, Trademarks, Etc.   47

iii

--------------------------------------------------------------------------------

    7.1.6. Visitation Rights.   47     7.1.7. Keeping of Records and Books of
Account.   47     7.1.8. Plans and Benefit Arrangements.   47     7.1.9.
Compliance With Laws.   47     7.1.10. Use of Proceeds.   47     7.1.11.
Guarantors and Pledged Interests.   48     7.1.12. Senior Status of Obligations.
  48     7.1.13. Pledge Agreements after Closing Date.   48   7.2 Negative
Covenants.   49     7.2.1. Indebtedness.   49     7.2.2. Liens.   49     7.2.3.
Guaranties.   49     7.2.4. Loans and Investments.   49     7.2.5. Liquidations,
Mergers, Consolidations, Acquisitions.   50     7.2.6. Dispositions of Assets or
Subsidiaries.   51     7.2.7. Affiliate Transactions; Restricted Payments.   51
    7.2.8. Subsidiaries, Partnerships and Joint Ventures.   52     7.2.9.
Continuation of or Change in Business.   52     7.2.10. Plans and Benefit
Arrangements.   52     7.2.11. Fiscal Year.   52     7.2.12. Capital
Expenditures.   52     7.2.13. Maximum Leverage Ratio.   53     7.2.14. Minimum
Interest Coverage Ratio.   53     7.2.15. Minimum Stockholders' Equity.   53  
7.3 Reporting Requirements.   53     7.3.1. Quarterly Financial Statements.   53
    7.3.2. Annual Financial Statements.   53     7.3.3. Certificate of the
Borrower.   54     7.3.4. Notice of Default.   54     7.3.5. Notice of
Litigation.   54     7.3.6. Sale of Assets.   54     7.3.7. Budgets, Forecasts,
Other Reports and Information.   54     7.3.8. Notices Regarding Plans and
Benefit Arrangements.   55
8.
DEFAULT
 
56   8.1 Events of Default.   56     8.1.1. Payments Under Loan Documents.   56
    8.1.2. Breach of Warranty.   56     8.1.3. Breach of Negative Covenants or
Visitation Rights.   56     8.1.4. Breach of Other Covenants.   56     8.1.5.
Defaults in Other Agreements or Indebtedness.   57     8.1.6. Final Judgments or
Orders.   57     8.1.7. Loan Document Unenforceable.   57     8.1.8. Uninsured
Losses; Proceedings Against Assets.   57     8.1.9. Notice of Lien or
Assessment.   57     8.1.10. Insolvency.   57     8.1.11. Material Adverse
Change.   57     8.1.12. Events Relating to Plans and Benefit Arrangements.   58
    8.1.13. Cessation of Business.   58     8.1.14. Change of Control.   58

iv

--------------------------------------------------------------------------------

    8.1.15. Involuntary Proceedings.   58     8.1.16. Voluntary Proceedings.  
59   8.2 Consequences of Event of Default.   59     8.2.1. Events of Default
Other Than Bankruptcy, Insolvency or Reorganization Proceedings.   59     8.2.2.
Bankruptcy, Insolvency or Reorganization Proceedings.   59     8.2.3. Set-off.  
59     8.2.4. Suits, Actions, Proceedings.   60     8.2.5. Application of
Proceeds; Collateral Sharing.   60     8.2.6. Other Rights and Remedies.   61
9.
THE AGENT
 
61   9.1 Appointment.   61   9.2 Delegation of Duties.   61   9.3 Nature of
Duties; Independent Credit Investigation.   61   9.4 Actions in Discretion of
Agent; Instructions From the Banks.   62   9.5 Reimbursement and Indemnification
of Agent by the Borrower.   62   9.6 Exculpatory Provisions; Limitation of
Liability.   63   9.7 Reimbursement and Indemnification of Agent by Banks.   63
  9.8 Reliance by Agent.   64   9.9 Notice of Default.   64   9.10 Notices.   64
  9.11 Banks in Their Individual Capacities; Agent in Its Individual Capacity.  
64   9.12 Holders of Notes.   64   9.13 Equalization of Banks.   65   9.14
Successor Agent.   65   9.15 Agent's Fee.   65   9.16 Availability of Funds.  
65   9.17 Calculations.   66   9.18 Beneficiaries.   66
10.
MISCELLANEOUS
 
66   10.1 Modifications, Amendments or Waivers.   66     10.1.1. Increase of
Commitment; Extension of Expiration Date.   66     10.1.2. Extension of Payment;
Reduction of Principal Interest or Fees; Modification of Terms of Payment.   67
    10.1.3. Release of Collateral or Guarantor.   67     10.1.4. Miscellaneous.
  67   10.2 No Implied Waivers; Cumulative Remedies; Writing Required.   67  
10.3 Reimbursement and Indemnification of Banks by the Borrower; Taxes.   67  
10.4 Holidays.   68   10.5 Funding by Branch, Subsidiary or Affiliate.   68    
10.5.1. Notional Funding.   68     10.5.2. Actual Funding.   68   10.6 Notices;
Lending Offices.   69   10.7 Severability.   69   10.8 Governing Law.   70  
10.9 Prior Understanding.   70   10.10 Duration; Survival.   70   10.11
Successors and Assigns.   70   10.12 Confidentiality.   71

v

--------------------------------------------------------------------------------

    10.12.1. General.   72     10.12.2. Sharing Information With Affiliates of
the Banks.   72   10.13 Counterparts.   72   10.14 Agent's or Bank's Consent.  
72   10.15 Exceptions.   72   10.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.   72
  10.17 Tax Withholding Clause.   72   10.18 Joinder of Guarantors or Pledge
under Pledge Agreement.   73     10.18.1. Joinder   73     10.18.2. Pledge.   74
  10.19 Limitations or Indemnification Obligations of Loan Parties.   74    
10.19.1. Notices.   74     10.19.2. Exclusions.   74   10.20 Limitation on
Damages.   74   10.21 Concerning Agent Terms.   74

vi

--------------------------------------------------------------------------------


LIST OF SCHEDULES AND EXHIBITS


SCHEDULES        
SCHEDULE 1.1(B)
 
—
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES; LENDING OFFICES SCHEDULE 1.1(P)
  —   PERMITTED LIENS SCHEDULE 5.1.2   —   SUBSIDIARIES SCHEDULE 5.1.12   —  
CONSENTS AND APPROVALS SCHEDULE 7.2.1   —   PERMITTED INDEBTEDNESS SCHEDULE
7.2.3   —   GUARANTY OF NICOLET BIOMEDICAL SCHEDULE 7.2.4(ii)   —   EMPLOYEE
LOANS
EXHIBITS
 
 
 
 
EXHIBIT 1.1(A)
 
—
 
ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(GJ)   —   GUARANTOR JOINDER
EXHIBIT 1.1(GA)   —   GUARANTY AGREEMENT EXHIBIT 1.1(R)   —   REVOLVING CREDIT
NOTE EXHIBIT 1.1(S)   —   SWING LOAN NOTE EXHIBIT 2.5.1   —   REVOLVING CREDIT
LOAN REQUEST EXHIBIT 2.5.2   —   SWING LOAN REQUEST EXHIBIT 7.2.5   —  
ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 7.3.3   —   QUARTERLY COMPLIANCE
CERTIFICATE

vii

--------------------------------------------------------------------------------


CREDIT AGREEMENT


        THIS CREDIT AGREEMENT (this "Agreement") is dated May 31, 2002 and is
made by and among VIASYS HEALTHCARE INC., a Delaware corporation (the
"Borrower"), each of the Guarantors (as hereinafter defined), the BANKS (as
hereinafter defined), and ABN AMRO BANK N.V., in its capacity as administrative
agent for the Banks under this Agreement (hereinafter referred to in such
capacity as the "Agent") and BANK OF AMERICA, N.A. and KEY CORPORATE
CAPITAL INC., as Co-Syndication Agents.

        WITNESSETH:

        WHEREAS, the Borrower has requested the Banks to provide a revolving
credit facility to the Borrower in an aggregate principal amount not to exceed
$60,000,000; and

        WHEREAS, the revolving credit facility shall be used by the Borrower
(i) to refinance existing indebtedness of the Borrower, (ii) for working
capital, (iii) for permitted acquisitions, and (iv) for general corporate
purposes of the Borrower; and

        WHEREAS, the Guarantors referred to herein are required as a condition
to the making of the Loans to guarantee, and have agreed to guarantee the
Obligations, jointly and severally, pursuant to the terms of the Guaranty
referred to herein; and

        WHEREAS, the Banks are willing to provide such credit upon the terms and
conditions hereinafter set forth.

        NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:


1.    CERTAIN DEFINITIONS

        1.1    Certain Definitions.    

        In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

        ABN AMRO Bank or ABN AMRO shall mean ABN AMRO Bank N.V., its successors
and assigns.

        ABR or Alternative Base Rate shall mean the higher of (i) the interest
rate per annum announced from time to time by the Agent at its Principal Office
as its then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Agent, or (ii) the Federal Funds Effective Rate plus
0.5% per annum.

        Affiliate as to any Person shall mean any other Person (i) which
directly or indirectly controls, is controlled by, or is under common control
with such Person, (ii) which beneficially owns or holds 5% or more of any class
of the voting or other equity interests of such Person, or (iii) 5% or more of
any class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. "Control," as used in
this definition, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
including the power to elect a majority of the directors or trustees of a
corporation or trust, as the case may be.

        Agent shall mean ABN AMRO Bank N.V., as Administrative Agent and its
successors and assigns.

        Agent's Fee shall have the meaning assigned to that term in
Section 9.15.

        Agent's Letter shall have the meaning assigned to that term in
Section 9.15.

--------------------------------------------------------------------------------




        Agreement shall mean this Credit Agreement, as the same may be
supplemented, amended or restated from time to time, including all schedules and
exhibits.

        Annual Statements shall have the meaning assigned to that term in
Section 5.1.8(i).

        Applicable Margin shall mean with reference to Loans to which the Base
Rate Option or the LIBOR Option applies, an amount, respectively, in excess of
the ABR or LIBOR, as appropriate, calculated in respect of the most-recently
reported Leverage Ratio commencing with the fiscal quarter ending June 29, 2002
according to the table set forth below. Applicable Margin shall change five
(5) days after the day financial statements are due to be delivered pursuant to
Sections 7.3.1 [Quarterly Financial Statements] and 7.3.2 [Annual Financial
Statements] and if information necessary to make such determination is not
timely delivered pursuant to such sections, Applicable Margin shall be at "Level
I" in the following table until such information is delivered.


PRICING GRID


Revolving Credit Pricing Grid (in basis points per annum)

--------------------------------------------------------------------------------

Level

--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Commitment
Fee

--------------------------------------------------------------------------------

  Applicable
Margin Over
LIBOR

--------------------------------------------------------------------------------

  Applicable
Margin Over
ABR

--------------------------------------------------------------------------------

  Letter of Credit
Fee

--------------------------------------------------------------------------------

I   Greater than or equal to 2.0x   40.0   200.0   100.0   200.0 II   Less than
2.0x   35.0   175.0   75.0   175.0

        For periods prior to the date in respect of which the Applicable Margin
is first calculated according to the table set forth above, the Applicable
Margin shall be at "Level II" shown on the chart above.

        Assignment and Assumption Agreement shall mean an Assignment and
Assumption Agreement by and among a Purchasing Bank, a Transferor Bank and the
Agent, as Agent and on behalf of the remaining Banks, substantially in the form
of Exhibit 1.1(A).

        Authorized Officer shall mean those individuals, designated by written
notice to the Agent from the Borrower, authorized to execute notices, reports
and other documents on behalf of the Loan Parties required hereunder. The
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to the Agent.

        Banks shall mean the financial institutions from time to time named on
Schedule 1.1(B), as amended from time to time, and their respective successors
and assigns as permitted hereunder, each of which is referred to herein as a
"Bank."

        Base Rate Option shall mean the option of the Borrower to have Revolving
Credit Loans bear interest at the rate and under the terms and conditions set
forth in Section 3.1.1(i).

        Benefit Arrangement shall mean at any time an "employee benefit plan,"
within the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

        Borrower shall mean VIASYS Healthcare Inc., a corporation organized and
existing under the laws of the State of Delaware.

        Borrowing Date shall mean, with respect to any Loan, the date for the
making thereof or the renewal or conversion thereof at or to the same or a
different Interest Rate Option, which shall be a Business Day.

        Borrowing Tranche shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Option applies which become subject to
the same Interest Rate Option

2

--------------------------------------------------------------------------------




under the same Loan Request by the Borrower and which have the same Interest
Period and which are denominated either in Dollars or in the same Optional
Currency shall constitute one Borrowing Tranche, and (ii) all Loans to which a
Base Rate Option applies shall constitute one Borrowing Tranche.

        Business Day shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in New York, New York or Chicago, Illinois; and (i) if the
applicable Business Day relates to any Loan to which the LIBOR Option applies,
such day must also be a day on which dealings are carried on in the London
interbank market and (ii) with respect to advances or payments of Loans or any
other matters relating to Loans denominated in an Optional Currency, such day
also shall be (A) a day on which dealings in deposits in the relevant Optional
Currency are carried on in the applicable interbank market, or (B) a day on
which all applicable banks into which Loan proceeds may be deposited are open
for business and foreign exchange markets are open for business in the principal
financial center of the country of such currency.

        Closing Date shall mean May 31, 2002, and shall mean the date on which
this Agreement is fully executed by the parties hereto. The closing shall take
place at 10:00 a.m., New York time, on the Closing Date at the offices of
Buchanan Ingersoll Professional Corporation in Philadelphia, Pennsylvania, or at
such other time and place as the parties agree.

        Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

        Commitment shall mean as to any Bank the aggregate of its Revolving
Credit Commitment and, in the case of the Agent, its Swing Loan Commitment, and
Commitments shall mean the aggregate of the Revolving Credit Commitments and
Swing Loan Commitment of all of the Banks.

        Commitment Fee shall have the meaning assigned to that term in
Section 2.3.

        Compliance Certificate shall have the meaning assigned to such term in
Section 7.3.3.

        Computation Date shall have the meaning assigned to that term in
Section 2.10.1.

        Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

        Cumulative Foreign Currency Transaction Adjustments shall mean the
"Cumulative Foreign Currency Transaction Adjustment" calculated in accordance
with GAAP (including with regard to FASB-52, as appropriate) and set forth on
the Historical Statements and the Financial Statements delivered pursuant to
Section 7.3 [Reporting Requirements].

        Currency Hedge shall mean an exchange, collar, cap, swap, or similar
agreement entered into by the Loan Parties or their Subsidiaries in order to
provide protection to, or minimize the impact upon, the Borrower, the Guarantors
and/or their Subsidiaries from changes in the exchange rates among or the
capital markets of national currencies.

        Designated Income Portion shall mean, for any period of determination,
that portion of the net income plus interest, taxes, depreciation and
amortization (calculated in accordance with GAAP) generated by the Designated
Foreign Subsidiaries which is, in the aggregate, greater than 20% of the
aggregate net income plus interest, taxes, depreciation and amortization
(calculated in accordance with GAAP) of the Borrower and all its Subsidiaries
for the prior fiscal quarter, each

3

--------------------------------------------------------------------------------




as calculated and consolidated in accordance with GAAP and measured on a rolling
four quarter basis.

        Designated Foreign Subsidiary shall mean any Foreign Subsidiary less
than 65% of whose Subsidiary Shares, LLC Interests or Partnership Interests are
required to be pledged under a Pledge Agreement (because of the exclusion
provided for in Section 7.1.11 or otherwise) and which has not ceased to be a
Designated Foreign Subsidiary pursuant to Section 2.14 [Re-Designation of
Designated Foreign Subsidiary].

        Dividend shall mean (i) the declaration or payment of any dividend on or
in respect of any class of the Borrower's capital stock (other than dividends or
distributions payable solely in shares of the Borrower's common stock), (ii) the
purchase or retirement of any shares of any class of the Borrower's capital
stock (other than the purchase of shares of the Borrower's common stock by any
employee stock ownership plan of the Borrower if the aggregate number of shares
owned by such Plan does not at any time exceed 5% of the Borrower's outstanding
common stock), and (iii) any other distribution on or in respect of any shares
of any class of the Borrower's capital stock.

        Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money
of the United States of America.

        Dollar Equivalent shall mean, with respect to any amount of any
currency, the Equivalent Amount of such currency expressed in Dollars.

        Domestic Subsidiary shall mean a Subsidiary of the Borrower which is
organized under the laws of the United States of America or any state thereof.

        Drawing Date shall have the meaning assigned to that term in
Section 2.11.3.2.

        EBITDA shall mean, for any period of determination, net income plus
interest, taxes, depreciation and amortization of the Borrower and its
Subsidiaries, calculated on a consolidated basis in accordance with GAAP (but
without deduction for (i) non-cash non-recurring portions of net income and
(ii) cash non-recurring portions of net income not in excess of $5,000,000 in
the aggregate during any such period of determination) and (x) shall be
calculated to include any business acquired in a Permitted Acquisition if either
(1) the Borrower provides to the Banks financial statements of such business,
prepared in accordance with GAAP for the most recently-ended fiscal year (or
generally accepted accounting principles as applied in the country where such
business is based, as reconciled in writing to GAAP and as described on an
attachment to such financial statements) and acceptable to the Agent, and such
business (if it is a legal entity) becomes a Guarantor contemporaneously with
such Permitted Acquisition if it is a Domestic Subsidiary or its ownership
interests become subject to the Pledge Agreement if it is a Restricted
Subsidiary or (2) Required Banks have consented to such inclusions and (y) shall
be calculated to exclude in any period of determination the Designated Income
Portion.

        Environmental Complaint shall mean any written complaint by any Person
or Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

        Environmental Laws shall mean all federal, state, local and foreign Laws
and any consent decrees, settlement agreements, judgments, orders, directives,
policies or programs issued by or entered into with an Official Body pertaining
or relating to: (i) pollution or pollution control; (ii) protection of human
health or the environment; (iii) employee safety in the workplace; (iv) the

4

--------------------------------------------------------------------------------




presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; (vi) the protection of endangered
or threatened species; and (vii) the protection of Environmentally Sensitive
Areas.

        Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

        Equivalent Amount shall mean, at any time, as determined by Agent (which
determination shall be conclusive absent manifest error), with respect to an
amount of any currency (the "Reference Currency") which is to be computed as an
equivalent amount of another currency (the "Equivalent Currency"): (i) if the
Reference Currency and the Equivalent Currency are the same, the amount of such
Reference Currency, or (ii) if the Reference Currency and the Equivalent
Currency are not the same, the amount of such Equivalent Currency converted from
such Reference Currency at Agent's spot selling rate (based on the market rates
then prevailing and available to Agent) for the sale of such Equivalent Currency
for such Reference Currency at a time determined by Agent on the second Business
Day immediately preceding the event for which such calculation is made.

        Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

        ERISA shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.

        ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

        Euro shall have the meaning assigned to such term in Section 2.10.4.1

        Event of Default shall mean any of the events described in Section 8.1
and referred to therein as an "Event of Default."

        Expiration Date shall mean, with respect to the Revolving Credit
Commitments, May 31, 2005 (or such earlier date as the Revolving Credit
Commitments are permanently reduced to zero ($0) and terminated).

        Federal Funds Effective Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

5

--------------------------------------------------------------------------------



        Financial Projections shall have the meaning assigned to that term in
Section 5.1.8(ii).

        Foreign Subsidiary shall mean any Subsidiary of the Borrower which is
not a Domestic Subsidiary.

        GAAP shall mean generally accepted accounting principles as are in
effect in the United States from time to time, subject to the provisions of
Section 1.3, and applied on a consistent basis both as to classification of
items and amounts.

        Governmental Acts shall have the meaning assigned to that term in
Section 2.11.8.

        Guarantor shall mean each of the parties to this Agreement which is
designated as a "Guarantor" on the signature page hereof and each other Person
which joins this Agreement as a Guarantor after the date hereof pursuant to
Section 10.18.

        Guarantor Joinder shall mean a joinder by a Person as a Guarantor under
this Agreement, the Guaranty Agreement and the other Loan Documents in the form
of Exhibit 1.1(GJ).

        Guaranty of any Person shall mean any obligation of such Person
guarantying or in effect guarantying any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any agreement to
indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

        Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(GA) executed and delivered by each of the
Guarantors to the Agent for the benefit of the Banks.

        Historical Statements shall have the meaning assigned to that term in
Section 5.1.8(i).

        Indebtedness shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement or payment obligations
(contingent or otherwise) under or in connection with any letter of credit,
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device, (iv) any other transaction (including
forward sale or purchase agreements, capitalized leases, synthetic leases, and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) the current portion of mandatory redeemable stock or similar
interests, or (vi) any Guaranty of Indebtedness for borrowed money.

        Ineligible Security shall mean any security which may not be
underwritten or dealt in by member banks of the Federal Reserve System under
Section 16 of the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as
amended.

        Insolvency Proceeding shall mean, with respect to any Person, (a) a
case, action or proceeding with respect to such Person (i) before any court or
any other Official Body under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Restricted Subsidiary or otherwise
relating to the liquidation, dissolution, winding-up or relief of such Person,
or (b) any general assignment for the benefit of

6

--------------------------------------------------------------------------------




creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person's creditors generally or any substantial
portion of its creditors; undertaken under any Law.

        Interest Expense shall mean for any period of determination interest
expense accrued, whether or not paid, in each case of the Borrower and its
Subsidiaries determined and consolidated in accordance with GAAP.

        Interest Period shall mean the period of time selected by the Borrower
in connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Option.
Subject to the last sentence of this definition, such period shall be one, two,
three or six Months or, if available from all of the Banks, one Year. Such
Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrower is requesting new
Loans, or (ii) the date of renewal of or conversion to the LIBOR Option if the
Borrower is renewing or converting to the LIBOR Option applicable to outstanding
Loans. Notwithstanding the second sentence hereof: (A) any Interest Period which
would otherwise end on a date which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (B) the Borrower shall not select, convert to or
renew an Interest Period for any portion of the Loans that would end after the
Expiration Date.

        Interest Rate Hedge shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreement
entered into by the Loan Parties or their Subsidiaries in order to provide
protection to, or minimize the impact upon, the Borrower, the Guarantors and/or
their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

        Interest Rate Option shall mean any LIBOR Option or Base Rate Option, as
applicable.

        Interim Statements shall have the meaning assigned to that term in
Section 5.1.8(i).

        Internal Revenue Code shall mean the Internal Revenue Code of 1986, as
the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.

        Labor Contracts shall mean all employment agreements, employment
contracts, collective bargaining agreements and other agreements among any Loan
Party or Subsidiary of a Loan Party and its employees.

        Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or settlement agreement with any Official Body.

        Letter of Credit shall have the meaning assigned to that term in
Section 2.11.1.

        Letter of Credit Borrowing shall have the meaning assigned to such term
in Section 2.11.3.4.

        Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.11.2.

        Letter of Credit Outstandings shall mean at any time the sum of the
Dollar Equivalent of the (i) the aggregate undrawn face amount of outstanding
Letters of Credit and (ii) the aggregate amount of all unpaid and outstanding
Reimbursement Obligations and Letter of Credit Borrowings.

7

--------------------------------------------------------------------------------




        Leverage Ratio shall mean the ratio of (x) Indebtedness of the Borrower
and its Subsidiaries on a consolidated basis to (y) EBITDA, calculated as of the
end of each fiscal quarter for the prior four (4) fiscal quarters.

        LIBOR shall mean the following:

        (A)  with respect to Loans comprising any Borrowing Tranche to which the
LIBOR Option applies for any Interest Period, the interest rate per annum
determined by the Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate of interest
determined by the Agent (in the office of Agent in London) in accordance with
its usual procedures to be the average of the London interbank offered rates of
interest per annum for Dollars or an Optional Currency, as applicable, quoted by
the British Bankers' Association as set forth on Dow Jones Markets Service
(formerly known as Telerate) (or appropriate successor or, if the British
Bankers' Association or its successor ceases to provide such quotes, a
comparable replacement determined by the Agent) display page 3750 (or such other
display page on the Dow Jones Markets Service system as may replace display page
3750) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period for an amount comparable to such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage. Such
LIBOR may also be expressed by the following formula:

LIBOR =   Average of London interbank offered rates quoted     by BBA or
appropriate successor as shown on     Dow Jones Markets Service display page
3750
1.00- LIBOR Reserve Percentage

The LIBOR shall be adjusted with respect to any Loan to which the LIBOR Option
applies that is outstanding on the effective date of any change in the LIBOR
Reserve Percentage as of such effective date. The Agent shall give prompt notice
to the Borrower of the LIBOR as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.

        LIBOR Option shall mean the option of the Borrower to have Revolving
Credit Loans bear interest at the rate and under the terms and conditions set
forth in Section 3.1.1(ii).

        LIBOR Reserve Percentage shall mean as of any day the maximum percentage
(expressed as a decimal rounded upward to the nearest 1/100 of 1%) as determined
by the Agent in effect on such day: (i) as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
"Eurocurrency Liabilities"); and (ii) to be maintained by a Bank as required for
reserve liquidity, special deposit, or a similar purpose by any governmental or
monetary authority of any country or political subdivision thereof (including
any central bank), against (A) any category of liabilities that includes
deposits by reference to which a LIBOR is to be determined, or (B) any category
of extension of credit or other assets that includes Loans or Borrowing Tranches
to which a LIBOR applies.

        Lien shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

        LLC Interests shall have the meaning given to such term in
Section 5.1.2.

8

--------------------------------------------------------------------------------




        Loan shall mean either a Revolving Credit Loan or a Swing Loan and
"Loans" shall mean collectively all Revolving Credit Loans and Swing Loans.

        Loan Documents shall mean this Agreement, the Agent's Letter, the
Guaranty Agreement, the Pledge Agreement, each Guarantor Joinder, and any other
instruments, certificates or documents delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, as the same may
be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

        Loan Parties shall mean the Borrower and the Guarantors.

        Loan Request shall mean a request for a Revolving Credit Loan or a Swing
Loan or a request to select, convert to or renew a Base Rate Option or LIBOR
Option with respect to an outstanding Revolving Credit Loan in accordance with
Sections 2.5, 3.1 and 3.2.

        Material Adverse Change shall mean any set of circumstances or events
which (a) has or could reasonably be expected to have any material adverse
effect upon the validity or enforceability of this Agreement or any other Loan
Document, (b) is or could reasonably be expected to have a material adverse
effect on the business, properties, assets, condition (financial or otherwise)
or results of operations of the Loan Parties and the Restricted Subsidiaries
taken as a whole, (c) impairs materially or could reasonably be expected to
impair materially the ability of the Loan Parties and the Restricted
Subsidiaries taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially or could reasonably be expected to
impair materially the ability of the Agent or any of the Banks, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

        Month, with respect to an Interest Period under the LIBOR Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Interest
Period begins on a day of a calendar month for which there is no numerically
corresponding day in the month in which such Interest Period is to end, the
final month of such Interest Period shall be deemed to end on the last Business
Day of such final month.

        Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

        Multiple Employer Plan shall mean a Plan which has two or more
contributing sponsors (including the Borrower or any member of the ERISA Group)
at least two of whom are not under common control, as such a plan is described
in Sections 4063 and 4064 of ERISA.

        Notes shall mean the Revolving Credit Notes and the Swing Note.

        Notices shall have the meaning assigned to that term in Section 10.6.

        Obligation shall mean any obligation or liability of any of the Loan
Parties or the Restricted Subsidiaries to the Agent or any of the Banks or any
Affiliate of any of the Banks, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with this Agreement, any Notes, the
Letters of Credit, the Agent's Letter or any other Loan Document. Obligations
shall include the liabilities to any Bank under any Interest Rate Hedge or
Currency Hedge provided by a Bank but shall not include the liabilities to other
Persons under any other Interest Rate Hedge or Currency Hedge.

9

--------------------------------------------------------------------------------




        Official Body shall mean any national, federal, state, local or other
government or political subdivision or any agency, authority, board, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

        Optional Currency shall mean any of the following currencies: British
Pound, Japanese Yen and Euro and any other currency approved by Agent and all of
the Banks pursuant to Section 2.10.5.

        Original Currency shall have the meaning assigned to such term in
Section 4.9.1.

        Other Currency shall have the meaning assigned to such term in
Section 4.9.1.

        Overnight Rate shall mean for any day with respect to any Loans in an
Optional Currency, the rate of interest per annum as determined by the Agent at
which overnight deposits in the such currency, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day in the applicable offshore interbank market.

        Participation Advance shall mean, with respect to any Bank, such Bank's
payment in respect of its participation in a Letter of Credit Borrowing
according to its Ratable Share pursuant to Section 2.11.4.

        Partnership Interests shall have the meaning given to such term in
Section 5.1.2.

        PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.

        Permitted Acquisitions shall have the meaning assigned to such term in
Section 7.2.5.

        Permitted Investments shall mean:

          (i)  direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

        (ii)  commercial paper maturing in 180 days or less rated not lower than
A-1, by Standard & Poor's or P-1 by Moody's on the date of acquisition;

        (iii)  demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor's on the date of acquisition; and

        (iv)  common funds, common investment pools or mutual funds primarily
invested in any of the foregoing items (i), (ii) or (iii) and including without
limitation those certain mutual funds known as The Galaxy Funds, and which
funds, if rated, are rated not lower than the equivalent rating required of the
permitted investments contained in such fund.

        Permitted Liens shall mean:

          (i)  Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;

        (ii)  Pledges or deposits made in the ordinary course of business to
secure payment of workmen's compensation, or to participate in any fund in
connection with workmen's compensation, unemployment insurance, old-age pensions
or other social security programs;

        (iii)  Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens

10

--------------------------------------------------------------------------------




of landlords securing obligations to pay lease payments that are not yet due and
payable or in default;

        (iv)  Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

        (v)  Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

        (vi)  Liens, security interests and mortgages in favor of the Agent for
the benefit of the Banks securing the Obligations including liabilities under
any Interest Rate Hedge or Currency Hedge provided by a Bank;

      (vii)  Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under capital leases (and notice filings in respect of operating leases)
permitted in Section 7.2.12 securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

      (viii)  Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien (other
than pursuant to customary after-acquired property clauses also described on
such Schedule 1.1(P));

        (ix)  Purchase Money Security Interests, provided that the aggregate
amount of loans and deferred payments secured by such Purchase Money Security
Interests shall not exceed $3,000,000 (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)); and

        (x)  The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and they do not in the aggregate materially
impair the ability of any Loan Party or any Subsidiary to perform its
Obligations hereunder or under the other Loan Documents:

        (1)  Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Loan Party or
Subsidiary maintains such reserves or other appropriate provisions as shall be
required by GAAP and pays all such taxes, assessments or charges forthwith upon
the commencement of proceedings to foreclose any such Lien;

        (2)  Claims, Liens or encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

        (3)  Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or

        (4)  Liens resulting from final judgments or orders described in
Section 8.1.6.

        Person shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.

11

--------------------------------------------------------------------------------



        Plan shall mean at any time an employee pension benefit plan (including
a Multiple Employer Plan, but not a Multiemployer Plan) which is covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Internal Revenue Code and either (i) is maintained by any
member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the ERISA Group for employees of any
entity which was at such time a member of the ERISA Group.

        Pledge Agreement shall mean the pledge agreement or pledge agreements
required to be delivered by Borrower and the owners of Restricted Subsidiaries
granting a perfected first-lien security interest to Agent in (x) 65% of the
Partnership Interests, LLC Interests and Subsidiary Shares issued by a Foreign
Subsidiary (other than the Designated Foreign Subsidiaries), and (y) 100% of the
Partnership Interests, LLC Interests and Subsidiary Shares issued by a Domestic
Subsidiary that is a Subsidiary of the Borrower or a Domestic Subsidiary and is
not a Subsidiary of a Foreign Subsidiary.

        Potential Default shall mean any event or condition which with notice,
passage of time or a determination by the Agent or the Required Banks, or any
combination of the foregoing, would constitute an Event of Default.

        Principal Office shall mean the main banking office of the Agent in
Chicago, Illinois, or such other location, as expressly stated herein.

        Prohibited Transaction shall mean any prohibited transaction as defined
in Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

        Property shall mean all real property, both owned and leased, of any
Loan Party or Subsidiary of a Loan Party.

        Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

        Purchasing Bank shall mean a Bank which becomes a party to this
Agreement by executing an Assignment and Assumption Agreement.

        Ratable Share shall mean the proportion that a Bank's Commitment
(excluding the Swing Loan Commitment) bears to the Commitments (excluding the
Swing Loan Commitments) of all of the Banks.

        Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

        Regulated Substances shall mean, without limitation, any substance,
material or waste, regardless of its form or nature, defined under Environmental
Laws as a "hazardous substance," "pollutant," "pollution," "contaminant,"
"hazardous or toxic substance," "extremely hazardous substance," "toxic
chemical," "toxic substance," "toxic waste," "hazardous waste," "special
handling waste," "industrial waste," "residual waste," "solid waste," "municipal
waste," "mixed waste," "infectious waste," "chemotherapeutic waste," "medical
waste," or "regulated substance" or any other material, substance or waste,
regardless of its form or nature, which otherwise is regulated by Environmental
Laws.

        Regulation U shall mean Regulation U, T or X as promulgated by the Board
of Governors of the Federal Reserve System, as amended from time to time.

        Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.11.3.2.

12

--------------------------------------------------------------------------------




        Reportable Event shall mean a reportable event described in Section 4043
of ERISA and regulations thereunder with respect to a Plan or Multiemployer
Plan.

        Required Banks shall mean

        (A)  if there are no Loans, Reimbursement Obligations or Letter of
Credit Borrowings outstanding, Required Banks shall mean Banks whose Commitments
(excluding the Swing Loan Commitments) aggregate at least 51% of the Commitments
of all of the Banks, or

        (B)  if there are Loans, Reimbursement Obligations, or Letter of Credit
Borrowings outstanding, Required Banks shall mean:

          (i)  prior to a termination of the Commitments hereunder pursuant to
Section 8.2.1 or 8.2.2, any Bank or group of Banks if the sum of the Loans
(excluding the Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings of such Banks then outstanding aggregates at least 51% of the total
principal amount of all of the Loans (excluding the Swing Loans), Reimbursement
Obligations and Letter of Credit Borrowings then outstanding.

        (ii)  after a termination of the Commitments hereunder pursuant to
Section 8.2.1 or 8.2.2, any Bank or group of Banks if the sum of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings of such Banks then
outstanding aggregates at least 51% of the total principal amount of all of the
Loans, Reimbursement Obligations and Letter of Credit Borrowings then
outstanding.

Reimbursement Obligations and Letter of Credit Borrowings shall be deemed, for
purposes of this definition, to be in favor of the Agent and not a participating
Bank if such Bank has not made its Participation Advance in respect thereof and
shall be deemed to be in favor of such Bank to the extent of its Participation
Advance if it has made its Participation Advance in respect thereof.

        Required Environmental Notices shall mean all notices, reports, plans,
forms or other filings which pursuant to Environmental Laws, Required
Environmental Permits or at the request or direction of an Official Body either
must be submitted to an Official Body or which otherwise must be maintained.

        Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own, occupy or maintain the Property or which otherwise are required for
the operations and business activities of the Borrower or Guarantors.

        Restricted Subsidiary shall mean collectively (i) the Domestic
Subsidiaries required to become Guarantors pursuant to Section 7.1.11, (ii) the
Foreign Subsidiaries of a Domestic Subsidiary or Borrower which are not
Subsidiaries of a Foreign Subsidiary, and (iii) all Foreign Subsidiaries
re-designated pursuant to the terms of Section 2.14, irrespective of their
ownership.

        Revolving Credit Commitment shall mean, as to any Bank at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled "Amount of Commitment for Revolving Credit Loans," and thereafter on
Schedule I to the most recent Assignment and Assumption Agreement, and Revolving
Credit Commitments shall mean the aggregate Revolving Credit Commitments of all
of the Banks, which, as of the Closing Date, shall total $60,000,000.

        Revolving Credit Loans shall mean collectively and Revolving Credit Loan
shall mean separately all revolving credit loans or any revolving credit loan
made by the Banks or one of the Banks to the Borrower pursuant to Section 2.1 or
2.11.3.

        Revolving Credit Note shall mean any Revolving Credit Note of the
Borrower in the form of Exhibit 1.1(R) issued by the Borrower at the request of
a Bank pursuant to Section 4.10 evidencing

13

--------------------------------------------------------------------------------




the Revolving Credit Loans to such Bank, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

        Revolving Facility Usage shall mean at any time the sum of the Dollar
Equivalent amount of Revolving Credit Loans then outstanding and the Dollar
Equivalent amount of Letters of Credit Outstanding.

        SEC shall mean the Securities and Exchange Commission or any
governmental agencies substituted therefor.

        Section 20 Subsidiary shall mean the Subsidiary of the bank holding
company controlling any Bank, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.

        Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

        Stockholders' Equity shall mean stockholders' equity as shown on the
financial statements delivered pursuant to Section 7.3 [Reporting Requirements]
determined in accordance with GAAP.

        Subsidiary of any Person at any time shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person's Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person's Subsidiaries.

        Subsidiary Shares shall have the meaning assigned to that term in
Section 5.1.2.

        Swing Loan Commitment shall mean ABN AMRO's commitment to make Swing
Loans to the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal
amount up to $5,000,000.

        Swing Loan Note shall mean the Swing Loan Note of the Borrower in the
form of Exhibit 1.1(S) evidencing the Swing Loans to ABN AMRO, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

        Swing Loan Request shall mean a request for Swing Loans made in
accordance with Section 2.5.2 hereof.

        Swing Loans shall mean collectively and Swing Loan shall mean separately
all Swing Loans or any Swing Loan made by ABN AMRO to the Borrower pursuant to
Section 2.1.2 hereof.

        Thermo Electron shall mean Thermo Electron Corporation, a Delaware
corporation.

        Transferor Bank shall mean the selling Bank pursuant to an Assignment
and Assumption Agreement.

        Year, with respect to an Interest Period under the LIBOR Option, shall
mean the interval between the days in consecutive calendar years numerically
corresponding to the first day of such Interest Period.

14

--------------------------------------------------------------------------------




        1.2    Construction.    

        Unless the context of this Agreement otherwise clearly requires, the
following rules of construction shall apply to this Agreement and each of the
other Loan Documents:

        1.2.1.    Number; Inclusion.    

        references to the plural include the singular, the plural, the part and
the whole; unless the context clearly indicates otherwise "or" has the inclusive
meaning represented by the phrase "and/or," and "including" has the meaning
represented by the phrase "including without limitation";

        1.2.2.    Determination.    

        references to "determination" of or by the Agent or the Banks shall be
deemed to include good-faith estimates by the Agent or the Banks (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Banks
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error;

        1.2.3.    Agent's Discretion and Consent.    

        whenever the Agent or the Banks are granted the right herein to act in
its or their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

        1.2.4.    Documents Taken as a Whole.    

        the words "hereof," "herein," "hereunder," "hereto" and similar terms in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document as a whole and not to any particular provision of this Agreement
or such other Loan Document;

        1.2.5.    Headings.    

        the section and other headings contained in this Agreement or such other
Loan Document and the Table of Contents (if any), preceding this Agreement or
such other Loan Document are for reference purposes only and shall not control
or affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

        1.2.6.    Implied References to this Agreement.    

        article, section, subsection, clause, schedule and exhibit references
are to this Agreement or other Loan Document, as the case may be, unless
otherwise specified;

        1.2.7.    Persons.    

        reference to any Person includes such Person's successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement or such other Loan Document, as the case may be, and reference to a
Person in a particular capacity excludes such Person in any other capacity;

        1.2.8.    Modifications to Documents.    

        reference to any agreement (including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto), document
or instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

        1.2.9.    From, To and Through.    

        relative to the determination of any period of time, "from" means "from
and including," "to" means "to but excluding," and "through" means "through and
including"; and

15

--------------------------------------------------------------------------------





        1.2.10.    Shall; Will.    

        references to "shall" and "will" are intended to have the same meaning.

        1.3    Accounting Principles.    

        Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2 shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Annual
Statements referred to in Section 5.1.8(i) [Historical Statements]. In the event
of any change after the date hereof in GAAP, and if such change would result in
the inability to determine compliance with the financial covenants set forth in
Section 7.2 based upon the Borrower's regularly prepared financial statements by
reason of the preceding sentence, then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would not affect the substance thereof, but
would allow compliance therewith to be determined in accordance with the
Borrower's financial statements at that time.

        1.4    Dollar Equivalents.    

        In calculating the Commitments, Letter of Credit Outstandings, Revolving
Facility Usage and other measures, including the repayment of any Obligation
hereunder, each such measure shall be expressed as a Dollar Equivalent as
needed.


2. REVOLVING CREDIT AND SWING LOAN FACILITIES

        2.1    Revolving Credit Commitments.    

        2.1.1.    Revolving Credit Loans.    

        Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Bank severally agrees to
make Revolving Credit Loans in either Dollars or one or more Optional Currencies
to the Borrower at any time or from time to time on or after the date hereof to
the Expiration Date provided that (i) after giving effect to each such Loan the
aggregate Dollar Equivalent amount of Loans from such Bank shall not exceed such
Bank's Revolving Credit Commitment minus such Bank's Ratable Share of the Dollar
Equivalent amount of Letters of Credit Outstanding, and (ii) no Loan to which
the Base Rate Option applies shall be made in an Optional Currency. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.

        2.1.2.    Swing Loan Commitment.    

        Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, ABN AMRO may, at its option,
cancelable at any time for any reason whatsoever, make swing loans (the "Swing
Loans") to the Borrower at any time or from time to time after the date hereof
to, but not including, the Expiration Date, in an aggregate principal amount up
to but not in excess of $5,000,000 (the "Swing Loan Commitment"), provided that
the aggregate principal amount of ABN AMRO's Swing Loans and the Revolving
Credit Loans of all the Banks at any one time outstanding shall not exceed the
Revolving Credit Commitments of all

16

--------------------------------------------------------------------------------




the Banks. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2.

        2.1.3.    Voluntary Reduction of Revolving Credit Commitments.    

        The Borrower may by written notice delivered to the Agent and the Banks
at least ten (10) days prior to the effective date thereof, terminate in whole
or in part the Revolving Credit Commitment. Such reduction shall be effective
only upon: (i) the repayment of all Obligations (other then Letter of Credit
Outstanding) to an amount not in excess of the Revolving Credit Commitments as
so reduced, (ii) the payment of any amounts due in connection therewith under
Section 4.6.2 [Indemnity] and (iii) the delivery to the Agent of cash collateral
equal to the face amount of all Letters of Credit Outstanding on the date of
such termination; provided however; the Revolving Credit Commitment shall not be
reduced to less than $40,000,000.

        2.2    Nature of Banks' Obligations with Respect to Revolving Credit
Loans.    

        Each Bank shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.5.1 [Revolving Credit Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
amount of each Bank's Revolving Credit Loans outstanding hereunder to the
Borrower at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the Dollar Equivalent amount of Letters of Credit
Outstanding, subject to Section 4.5.1. The obligations of each Bank hereunder
are several. The failure of any Bank to perform its obligations hereunder shall
not affect the Obligations of the Borrower to any other party nor shall any
other party be liable for the failure of such Bank to perform its obligations
hereunder. The Banks shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.

        2.3    Commitment Fee.    

        Accruing from the date hereof until the Expiration Date, the Borrower
agrees to pay to the Agent for the account of each Bank, as consideration for
such Bank's participation in the credit facilities hereunder, a nonrefundable
commitment fee equal to the applicable percentage under the heading "Commitment
Fee" in the definition of Applicable Margin (the "Commitment Fee"), calculated
on a per annum basis (based on a 360 day year and the actual days elapsed) under
the Pricing Grid, multiplied by each Bank's unused Revolving Credit Commitment.
All Commitment Fees shall be payable in arrears on the first Business Day of
each calendar quarter after the date hereof and on the Expiration Date or upon
acceleration of the Notes. For purposes of calculating Commitment Fees only, no
portion of the Revolving Credit Commitments shall be deemed utilized as a result
of outstanding Swing Loans. For the purpose of calculating Commitment Fees in
respect of Revolving Credit Commitments, any portion of the Revolving Credit
Commitments unavailable due to outstanding Letters of Credit shall be deemed to
be used amounts.

        2.4    Revolving Credit Facility Fee.    

        The Borrower agrees to pay to the Agent for the account of each Bank, as
consideration for such Bank's Revolving Credit Commitment, a nonrefundable
facility fee established and agreed to prior to the date hereof and payable on
the Closing Date.

        2.5    Revolving Credit Loan Requests; Swing Loan Requests.    

        2.5.1.    Revolving Credit Loan Requests.    

        Except as otherwise provided herein, the Borrower may from time to time
prior to the Expiration Date request the Banks to make Revolving Credit Loans,
or renew or convert the Interest Rate Option applicable to existing Revolving
Credit Loans pursuant to Section 3.2 [Interest Periods], by delivering to the
Agent, not later than 12:00 noon (New York time) (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving

17

--------------------------------------------------------------------------------

Credit Loans in Dollars to which the LIBOR Option applies or prior to the date
of conversion to or the renewal of the LIBOR Option for any such Loans and four
(4) Business Days prior to the proposed Borrowing Date with respect to the
making of Revolving Credit Loans in an Optional Currency or the date of
conversion to or renewal of the LIBOR Option for Revolving Credit Loans in an
Optional Currency; and (ii) one (1) Business Day prior to either the proposed
Borrowing Date with respect to the making of a Revolving Credit Loan to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed Loan Request therefor substantially in the form of Exhibit 2.5.1 or a
Loan Request by telephone immediately confirmed in writing by letter or
facsimile in the form of such Exhibit, it being understood that the Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans (expressed in the currency in which such
Loans shall be funded and also as a Dollar Equivalent if such Loans shall be
funded in an Optional Currency) comprising each Borrowing Tranche, the Dollar
Equivalent amount of which shall be in integral multiples of $100,000 and not
less than $1,000,000 for each Borrowing Tranche to which the LIBOR Option
applies and in integral multiples of $500,000 and not less than the lesser of
$1,000,000 or the maximum amount available for Borrowing Tranches to which the
Base Rate Option applies; (iii) whether the LIBOR Option or Base Rate Option
shall apply to the proposed Loans comprising the applicable Borrowing Tranche;
(iv) the currency in which such Loans shall be funded if the Borrower is
electing the LIBOR Option; and (v) in the case of a Borrowing Tranche to which
the LIBOR Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.

        2.5.2.    Swing Loan Requests.    

        Except as otherwise provided herein, the Borrower may from time to time
prior to the Expiration Date request ABN AMRO to make Swing Loans by delivery to
ABN AMRO not later than 12:00 o'clock noon New York time on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.5.2 hereto or a request by telephone immediately confirmed in writing
by letter or facsimile (each, a "Swing Loan Request"), it being understood that
the Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation. Each
Swing Loan Request shall be irrevocable and shall specify the proposed Borrowing
Date and the principal amount of such Swing Loan, which shall be not less than
$250,000.

        2.6    Making Revolving Credit Loans and Swing Loans.    

        2.6.1.    Making Revolving Credit Loans.    

        The Agent shall, promptly after receipt by it of a Loan Request pursuant
to Section 2.5.1 [Revolving Credit Loan Requests], notify the Banks of its
receipt of such Loan Request specifying: (i) the proposed Borrowing Date and the
time and method of disbursement of the Revolving Credit Loans requested thereby;
(ii) the amount and type of each such Revolving Credit Loan and the applicable
Interest Period (if any); and (iii) the apportionment among the Banks of such
Revolving Credit Loans as determined by the Agent in accordance with Section 2.2
[Nature of Banks' Obligations with respect to Revolving Credit Loans]. Each Bank
shall remit the principal amount of each Revolving Credit Loan to the Agent such
that the Agent is able to, and the Agent shall, to the extent the Banks have
made funds available to it for such purpose and subject to Section 6.2 [Each
Additional Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars and immediately available funds at the account
specified by the Borrower prior to 2:00 p.m., New York time, on the applicable
Borrowing Date, provided that if any Bank fails to remit such funds to the Agent
in a timely manner, the Agent may elect in its sole

18

--------------------------------------------------------------------------------




discretion to fund with its own funds the Revolving Credit Loans of such Bank on
such Borrowing Date, and such Bank shall be subject to the repayment obligation
in Section 9.16 [Availability of Funds].

        2.6.2.    Making Swing Loans.    

        So long as ABN AMRO elects to make Swing Loans, ABN AMRO shall, after
receipt by it of a Swing Loan Request pursuant to Section 2.5.2 [Swing Loan
Requests], fund such Swing Loan to the Borrower in U.S. Dollars and immediately
available funds at the Principal Office prior to 2:00 o'clock p.m. New York time
on the Borrowing Date. Any such Swing Line Loan shall reduce availability under
the Revolving Credit Loans on a dollar-for-dollar basis.

        2.7    Swing Loan Note.    

        The obligation of the Borrower to repay the unpaid principal amount of
the Swing Loans made to it by ABN AMRO together with interest thereon shall be
evidenced by a demand promissory note of the Borrower dated the Closing Date in
substantially the form attached hereto as Exhibit 1.1(S) payable to the order of
ABN AMRO in a face amount equal to the Swing Loan Commitment.

        2.8    Use of Proceeds.    

        The proceeds of the Revolving Credit Loans shall be used by the Borrower
(a) to refinance existing indebtedness, including the repayment of all principal
and interest owing to Thermo Electron, (b) for working capital, (c) for
Permitted Acquisitions, and (d) for general corporate purposes of the Borrower.

        2.9    Borrowings to Repay Swing Loans.    

        ABN AMRO may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Bank shall make a
Revolving Credit Loan in an amount equal to such Bank's Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if ABN AMRO so
requests, accrued interest thereon, provided that no Bank shall be obligated in
any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment and provided further that the Borrower shall repay, and ABN AMRO
shall demand that Swing Loans be repaid, within fourteen (14) days after the
making of each Swing Loan (and not after the Expiration Date). Revolving Credit
Loans made pursuant to the preceding sentence shall bear interest at the Base
Rate Option and shall be deemed to have been properly requested in accordance
with Section 2.5.1 without regard to any of the requirements of that provision.
ABN AMRO shall provide notice to the Banks (which may be telephonic or written
notice by letter or facsimile) that such Revolving Credit Loans are to be made
under this Section 2.9 and of the apportionment among the Banks, and the Banks
shall be unconditionally obligated to fund such Revolving Credit Loans (whether
or not the conditions specified in Section 2.5.1 are then satisfied) by the time
ABN AMRO so requests, which shall not be earlier than 2:00 p.m. New York time on
the next Business Day after the date the Banks receive such notice from ABN
AMRO.

        2.10    Utilization of Commitments in Optional Currencies.    

        2.10.1.    Periodic Computations of Dollar Equivalent Amounts of Loans
and Letters of Credit Outstanding.    

        The Agent will determine the Dollar Equivalent amount of (i) proposed
Revolving Credit Loans or Letters of Credit to be denominated in an Optional
Currency as of the requested Borrowing Date or date of issuance, as the case may
be, and (ii) all outstanding Revolving Credit Loans and Letters of Credit
Outstanding denominated in an Optional Currency as of the 25th day of each month
(each such date, a "Computation Date").

        2.10.2.    Notices From Banks That Optional Currencies Are Unavailable
to Fund New Loans.

19

--------------------------------------------------------------------------------




        The Banks shall be under no obligation to make the Revolving Credit
Loans requested by the Borrower which are denominated in an Optional Currency if
any Bank notifies the Agent by 5:00 p.m. (New York time) four (4) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that such Bank
cannot provide its share of such Revolving Credit Loans in such Optional
Currency. In the event the Agent timely receives a notice from a Bank pursuant
to the preceding sentence, the Agent will notify the Borrower no later than
12:00 noon (New York time) three (3) Business Days prior to the Borrowing Date
for such Revolving Credit Loans that the Optional Currency is not then available
for such Revolving Credit Loans, and the Agent shall promptly thereafter notify
the Banks of the same. If the Borrower receives a notice described in the
preceding sentence, the Borrower may, by notice to the Agent not later than
2:00 p.m. (New York time) three (3) Business Days prior to the Borrowing Date
for such Revolving Credit Loans, withdraw the Loan Request for such Revolving
Credit Loans. If the Borrower withdraws such Loan Request, the Agent will
promptly notify each Bank of the same and the Banks shall not make such
Revolving Credit Loans. If the Borrower does not withdraw such Loan Request
before such time, (i) the Borrower shall be deemed to have requested that the
Revolving Credit Loans referred to in its Loan Request shall be made in Dollars
in an amount equal to the Dollar Equivalent amount of such Revolving Credit
Loans and shall bear interest under the Base Rate Option, and (ii) the Agent
shall promptly deliver a notice to each Bank stating: (A) that such Revolving
Credit Loans shall be made in Dollars and shall bear interest under the Base
Rate Option, (B) the aggregate amount of such Revolving Credit Loans, and
(C) such Bank's Pro Rata Share of such Revolving Credit Loans.

        2.10.3.    Notices From Banks That Optional Currencies Are Unavailable
to Fund Renewals of the Loan LIBOR Option.    

        If the Borrower delivers a Loan Request requesting that the Banks renew
the LIBOR Option with respect to an outstanding Borrowing Tranche of Revolving
Credit Loans denominated in an Optional Currency, the Banks shall be under no
obligation to renew such LIBOR Option if any Bank delivers to the Agent a notice
by 5:00 p.m. (New York time) four (4) Business Days prior to effective date of
such renewal that such Bank cannot continue to provide Revolving Credit Loans in
such Optional Currency. In the event the Agent timely receives a notice from a
Bank pursuant to the preceding sentence, the Agent will notify the Borrower no
later than 12:00 noon (New York time) three (3) Business Days prior to the
renewal date that the renewal of such Revolving Credit Loans in such Optional
Currency is not then available, and the Agent shall promptly thereafter notify
the Banks of the same. If the Agent shall have so notified the Borrower that any
such continuation of Optional Currency Loans is not then available, any notice
of renewal with respect thereto shall be deemed withdrawn, and such Optional
Currency Loans shall be redenominated into Base Rate Loans in Dollars with
effect from the last day of the Interest Period with respect to any such
Optional Currency Loans. The Agent will promptly notify the Borrower and the
Banks of any such redenomination, and in such notice, the Agent will state the
aggregate Dollar Equivalent amount of the redenominated Optional Currency Loans
as of the Computation Date with respect thereto and such Bank's Ratable Share
thereof.

        2.10.4.    European Monetary Union.    

        2.10.4.1    Payments In Euros Under Certain Circumstances.    

        If, as a result of the addition of any nation into the European monetary
union, (i) any Optional Currency ceases to be lawful currency of the nation
issuing the same and is replaced by a European common currency (the "Euro") or
(ii) any Optional Currency (other than the Euro) and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Agent or the Required Banks
shall so request in a notice delivered to the Borrower, then any amount payable

20

--------------------------------------------------------------------------------

hereunder by any part hereto in such Currency shall instead by payable in the
Euro and the amount so payable shall be determined by translating the amount
payable in such Optional Currency to the Euro at the exchange rate recognized by
the European Central Bank for the purpose of implementing the European monetary
union (and the provisions governing payments in Optional Currencies in this
Agreement shall apply to such payment in the Euro as if such payment in the Euro
were a payment in an Optional Currency). Prior to the occurrence of the event or
events described in clause (i) or (ii) of the preceding sentence, each amount
payable hereunder in any Optional Currency will, except as otherwise provided
herein, continue to be payable only in that currency.

        2.10.4.2    Additional Compensation Under Certain Circumstances.    

        The Borrower agrees, at the request of any Bank to compensate such Bank
for any loss, cost, expense or reduction in return that such Bank shall
reasonably determine shall be incurred or sustained by such Bank as a result of
the implementation of European monetary union and that would not have been
incurred or sustained but for the transactions provided for herein. A
certificate of any Bank setting forth such Bank's determination of the amount or
amounts necessary to compensate such Bank shall be delivered to the Borrower and
shall be conclusive absent manifest error so long as such determination is made
on a reasonable basis. The Borrower shall pay such Bank the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

        2.10.4.3    Determinations.    

        The Banks shall determine the applicability of, and the amount due
under, Section 2.10.4.1 or 2.10.4.2 in a manner that is consistent with the
manner in which the Banks apply similar provisions and calculate similar amounts
payable to the Banks by other borrowers having provisions in their loan
agreement with the Banks that are comparable to these sections.

        2.10.4.4    Amendment to this Agreement.    

        The parties hereto agree, at the time of or at any time following the
addition of any relevant nation into the European monetary union whose currency
is an Optional Currency other than the Euro, to use reasonable efforts to enter
into an agreement amending this Agreement in order to reflect the conversion of
Loans made in an Optional Currency in the currency of such nation into Loans in
Euros.

        2.10.5.    Requests for Additional Optional Currencies.

        The Borrower may deliver to the Agent a written request that Revolving
Credit Loans hereunder also be permitted to be made in any other lawful currency
(other than Dollars), in addition to the currencies specified in the definition
of "Optional Currency" herein provided that such currency must be freely traded
in the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Banks in the applicable interbank
market. The Agent will promptly notify the Banks of any such request promptly
after the Agent receives such request. The Agent and each Bank may grant or
accept such request in their sole discretion. The Agent will promptly notify the
Borrower of the acceptance or rejection by the Agent and each of the Banks of
the Borrower's request. The requested currency shall be approved as an Optional
Currency hereunder only if the Agent and all of the Banks approve of the
Borrower's request.

21

--------------------------------------------------------------------------------




        2.11    Letter of Credit Subfacility.    

        2.11.1.    Issuance of Letters of Credit.    

        The Borrower may request the issuance of a letter of credit (each a
"Letter of Credit") on behalf of itself or any Restricted Subsidiary by
delivering to the Agent as issuing bank a completed application and agreement
for letters of credit, and signed by the Borrower and all account parties of
such Letter of Credit and in such form as the Agent may specify from time to
time, by no later than 10:00 a.m., New York time, at least five (5) Business
Days, or such shorter period as may be agreed to by the Agent, in advance of the
proposed date of issuance. Each Letter of Credit shall be either a Standby
Letter of Credit or a Commercial Letter of Credit and may be denominated in
either Dollars or an Optional Currency. Subject to the terms and conditions
hereof and in reliance on the agreements of the other Banks set forth in this
Section 2.11, the Agent will issue a Letter of Credit provided that each Letter
of Credit shall (A) have a maximum maturity of twelve (12) months from the date
of issuance, and (B) in no event expire later than five (5) Business Days prior
to the Expiration Date and providing that in no event shall (i) the Dollar
Equivalent amount of Letters of Credit Outstanding exceed, at any one time,
$10,000,000 or (ii) the Revolving Facility Usage exceed, at any one time, the
Revolving Credit Commitments. Letters of Credit with a one-year tenor may
provide for renewals for additional periods ending not after the date referred
to in item (B) above.

        2.11.2.    Letter of Credit Fees.    

        The Borrower shall pay in Dollars (i) to the Agent as issuing bank for
the ratable account of the Banks a fee (the "Letter of Credit Fee") at a per
annum rate equal to the Applicable Margin then in effect with respect to LIBOR
Loans on the face amount of each Letter of Credit, and (ii) to the Agent for its
own account a fronting fee calculated at a rate agreed upon in the Agent's
Letter and computed on the basis of a year of 360 days and actual days elapsed),
which fees shall be computed on the daily average Dollar Equivalent amount of
Letters of Credit Outstanding and shall be payable quarterly in arrears
commencing with the first Business Day of each January, April, July and October
following issuance of each Letter of Credit and on the Expiration Date. The
Borrower shall also pay to the Agent as issuing bank in Dollars for the Agent's
sole account the Agent's then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Agent may
generally charge or incur from time to time in connection with the issuance,
maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.

        2.11.3.    Disbursements, Reimbursement.    

        2.11.3.1    Immediately upon the Issuance of each Letter of Credit in
accordance with Section 2.11.1, each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Agent a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to such Bank's Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

22

--------------------------------------------------------------------------------





        2.11.3.2    In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Agent will promptly notify
the Borrower. Upon receipt of such notice, the Borrower shall reimburse (such
obligation to reimburse the Agent shall sometimes be referred to as a
"Reimbursement Obligation") the Agent in Dollars prior to 12:00 noon (New York
time) on each date that an amount is paid by the Agent under any Letter of
Credit (each such date, a "Drawing Date") in an amount equal to the Dollar
Equivalent amount so paid by the Agent. In the event the Borrower fails to
reimburse the Agent for the full Dollar Equivalent amount of any drawing under
any Letter of Credit by 12:00 noon (New York time) on the Drawing Date, the
Agent will promptly notify each Bank thereof, and the Borrower shall be deemed
to have requested that Revolving Credit Loans be made by the Banks in Dollars
under the Base Rate Option to be disbursed on the Drawing Date under such Letter
of Credit, subject to the amount of the unutilized portion of the Revolving
Credit Commitment and subject to the conditions set forth in Section 6.2 [Each
Additional Loan or Letter of Credit] other than any notice requirements. Any
notice given by the Agent pursuant to this Section 2.11.3.2 may be oral if
immediately confirmed in writing; provided that the lack of such a confirmation
shall not affect the conclusiveness or binding effect of such notice.

        2.11.3.3    Each Bank shall upon any notice pursuant to Section 2.11.3.2
make available to the Agent an amount in Dollars in immediately available funds
equal to its Ratable Share of the Dollar Equivalent amount of the drawing,
whereupon the participating Banks shall (subject to Section 2.11.3.4) each be
deemed to have made a Revolving Credit Loan in Dollars under the Base Rate
Option to the Borrower in that amount. If any Bank so notified fails to make
available in Dollars to the Agent for the account of the Agent the amount of
such Bank's Ratable Share of such Dollar Equivalent amount by no later than
2:00 p.m., New York time on the Drawing Date, then interest shall accrue on such
Bank's obligation to make such payment, from the Drawing Date to the date on
which such Bank makes such payment (i) at a rate per annum equal to the Federal
Funds Effective Rate during the first three days following the Drawing Date and
(ii) at a rate per annum equal to the rate applicable to Loans under the Base
Rate Option on and after the fourth day following the Drawing Date. The Agent
will promptly give notice of the occurrence of the Drawing Date, but failure of
the Agent to give any such notice on the Drawing Date or in sufficient time to
enable any Bank to effect such payment on such date shall not relieve such Bank
from its obligation under this Section 2.11.3.3.

        2.11.3.4    With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans under the Base Rate Option to the Borrower
in whole or in part as contemplated by Section 2.11.3.2, because of the
Borrower's failure to satisfy the conditions set forth in Section 6.2 [Each
Additional Loan or Letter of Credit] other than any notice requirements or for
any other reason, the Borrower shall be deemed to have incurred from the Agent a
borrowing (each a "Letter of Credit Borrowing") in Dollars in the Dollar
Equivalent amount of such drawing. Such Letter of Credit Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option; for purposes of determining the available Revolving Credit Commitments
of the Banks at any time, each outstanding Letter of Credit Borrowing shall be
deemed to have utilized the Revolving Credit Commitments of the Banks pro rata
in accordance with such respective Revolving Credit Commitments. Each Bank's
payment to the Agent pursuant to Section 2.11.3.3 shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a "Participation Advance" from such Bank in satisfaction of its
participation obligation under this Section 2.11.3.

23

--------------------------------------------------------------------------------




        2.11.4.    Repayment of Participation Advances.    

        2.11.4.1    Upon (and only upon) receipt by the Agent for its account of
immediately available funds from the Borrower (i) in reimbursement of any
payment made by the Agent under the Letter of Credit with respect to which any
Bank has made a Participation Advance to the Agent, or (ii) in payment of
interest on such a payment made by the Agent under such a Letter of Credit, the
Agent will pay to each Bank, in the same funds as those received by the Agent,
the amount of such Bank's Ratable Share of such funds, except the Agent shall
retain the amount of the Ratable Share of such funds of any Bank that did not
make a Participation Advance in respect of such payment by Agent.

        2.11.4.2    If the Agent is required at any time to return to any Loan
Party or any Subsidiary of a Loan Party, or to a trustee, receiver, liquidator,
custodian, or any official in any Insolvency Proceeding, any portion of the
payments made by any Loan Party or any Subsidiary of a Loan Party to the Agent
pursuant to Section 2.11.4.1 in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Bank shall, on demand of the Agent,
forthwith return to the Agent the amount of its Ratable Share of any amounts so
returned by the Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Bank to the Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

        2.11.5.    Documentation.    

        Each Loan Party agrees to be bound by the terms of the Agent's
application and agreement for letters of credit and the Agent's written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party's own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Agent shall not be liable for any
error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party's instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

        2.11.6.    Determinations to Honor Drawing Requests.    

        In determining whether to honor any request for drawing under any Letter
of Credit by the beneficiary thereof, the Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

        2.11.7.    Nature of Participation and Reimbursement Obligations.    

        Each Bank's obligation in accordance with this Agreement to make the
Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.11.3, as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.11 under all
circumstances, including the following circumstances:

          (i)  any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Agent or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever;

        (ii)  the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests], 2.6.1[Making Revolving Credit Loans; Swing Loans] or 6.2 [Each
Additional Loan or Letter of Credit] or as otherwise set forth in

24

--------------------------------------------------------------------------------




this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Banks to make Participation Advances under
Section 2.11.3;

        (iii)  any lack of validity or enforceability of any Letter of Credit;

        (iv)  any claim of breach of warranty that might be made by any Loan
Party or any Subsidiary of a Loan Party or any Bank against any beneficiary of a
Letter of Credit, or the existence of any claim, set-off, recoupment,
counterclaim, crossclaim, defense or other right which any Loan Party or any
Subsidiary of a Loan Party or any Bank may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Agent or its Affiliates or any Bank or any other Person or,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between any
Loan Party or Subsidiaries of a Loan Party and the beneficiary for which any
Letter of Credit was procured);

        (v)  the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Agent or any of the Agent's Affiliates has been notified thereof;

        (vi)  payment by the Agent or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

      (vii)  the solvency of, or any acts of omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

      (viii)  any failure by the Agent or any of Agent's Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Agent has
received written notice from such Loan Party of such failure within three
Business Days after the Agent shall have furnished such Loan Party a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;

        (ix)  any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

        (x)  any breach of this Agreement or any other Loan Document by any
party thereto;

        (xi)  the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;

      (xii)  the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

      (xiii)  the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and

      (xiv)  any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

25

--------------------------------------------------------------------------------




        2.11.8.    Indemnity.    

        In addition to amounts payable as provided in Section 9.5 [Reimbursement
and Indemnification of Agent by the Borrower], the Borrower hereby agrees to
protect, indemnify, pay and save harmless the Agent and any of Agent's
Affiliates that has issued a Letter of Credit from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Agent or any of Agent's Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, other than as a
result of (A) the gross negligence or willful misconduct of the Agent as
determined by a final judgment of a court of competent jurisdiction or (B) the
wrongful dishonor by the Agent or any of Agent's Affiliates of a proper demand
for payment made under any Letter of Credit, except if such dishonor resulted
from any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or governmental authority (all such acts or
omissions herein called "Governmental Acts").

        2.11.9.    Liability for Acts and Omissions.    

        As between any Loan Party and the Agent, or the Agent's Affiliates, such
Loan Party assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for any of the following including any losses or damages to any Loan
Party or other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Agent or the Agent's
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Agent or the Agent's Affiliates, as
applicable, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of the Agent's or the Agent's
Affiliates rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Agent from liability for the Agent's gross negligence or willful
misconduct in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall the Agent or the Agent's
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys' fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

        Without limiting the generality of the foregoing, the Agent and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may

26

--------------------------------------------------------------------------------




honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Agent or its Affiliate; (iv) may
honor any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Agent or its Affiliate in any way
related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject to such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

        In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the Agent or the
Agent's Affiliates under or in connection with the Letters of Credit issued by
it or any documents and certificates delivered thereunder, if taken or omitted
in good faith, shall not put the Agent or the Agent's Affiliates under any
resulting liability to the Borrower or any Bank.

        2.12    Currency Repayments.    

        Notwithstanding anything contained herein to the contrary, the entire
amount of principal of and interest on any Loan made in an Optional Currency
shall be repaid in the same Optional Currency in which such Loan was made,
provided, however, that if it is impossible or illegal for Borrower to effect
payment of a Loan in the Optional Currency in which such Loan was made, or if
Borrower defaults in its obligations to do so, the Required Banks may at their
option permit such payment to be made (i) at and to a different location,
subsidiary, affiliate or correspondent of Agent, or (ii) in the Equivalent
Amount of Dollars or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Required Banks may solely at their
option designate. Upon any events described in (i) through (iii) of the
preceding sentence, Borrower shall make such payment and Borrower agrees to hold
each Bank harmless from and against any loss incurred by any Bank arising from
the cost to such Bank of any premium, any costs of exchange, the cost of hedging
and covering the Optional Currency in which such Loan was originally made, and
from any change in the value of Dollars, or such other currency, in relation to
the Optional Currency that was due and owing. Such loss shall be calculated for
the period commencing with the first day of the Interest Period for such Loan
and continuing through the date of payment thereof. Without prejudice to the
survival of any other agreement of Borrower hereunder, Borrower's obligations
under this Section 2.12 shall survive termination of this Agreement.

        2.13    Optional Currency Amounts.    

        Notwithstanding anything contained herein to the contrary, Agent may,
with respect to notices by Borrower for Loans in an Optional Currency or
voluntary prepayments of less than the full amount of an Optional Currency
Borrowing Tranche, engage in reasonable rounding of the Optional Currency
amounts requested to be loaned or repaid; and, in such event, Agent shall
promptly notify Borrower and the Banks of such rounded amounts and Borrower's
request or notice shall thereby be deemed to reflect such rounded amounts.

27

--------------------------------------------------------------------------------


        2.14    Re-Designation of Designated Foreign Subsidiary.    

        A Foreign Subsidiary which is a Designated Foreign Subsidiary may, at
the Borrower's option, cease to be a Designated Foreign Subsidiary by (i) the
Borrower delivering written notice to the Agent and the Banks of the same at
least ten (10) Business Days prior to the proposed effective date of a
re-designation under this Section 2.14 and (ii) causing 65% of the Subsidiary
Shares, LLC Interests or Partnership Interests of such Foreign Subsidiary to be
subject to a perfected first-priority Lien in favor of the Agent under a Pledge
Agreement. Such re-designation shall be effective on the later to occur of
items (i) and (ii) above.


3. INTEREST RATES


        3.1    Interest Rate Options.    

        The Borrower shall pay interest in respect of the outstanding unpaid
principal amount of the Loans as selected by it from the Base Rate Option or
LIBOR Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than five (5) Borrowing Tranches in the aggregate
among all of the Loans. If at any time the designated rate applicable to any
Loan made by any Bank exceeds such Bank's highest lawful rate, the rate of
interest on such Bank's Loan shall be limited to such Bank's highest lawful
rate. Interest on the principal amount of each Loan made in an Optional Currency
shall be paid by the Borrower in such Optional Currency.

        3.1.1.    Revolving Credit Interest Rate Options.    

        The Borrower shall have the right to select from the following Interest
Rate Options applicable to the Revolving Credit Loans (subject to the provisions
in Section 3.1.2 [Swing Loan Interest Rate Options] regarding Swing Loans),
except that no Loan to which the ABR shall apply may be made in an Optional
Currency:

        (i)    Base Rate Option:    A fluctuating rate per annum (computed on
the basis of a year of 360 days, for the actual number of days elapsed) equal to
the ABR plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the ABR;
or

        (ii)    LIBOR Option:    A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed, provided that, for Loans made in an
Optional Currency for which a 365-day or 366-day basis is the only market
practice available to the Agent, such rate shall be calculated on the basis of a
year of 365 or 366 days, as the case may be for the actual days elapsed) equal
to the LIBOR plus the Applicable Margin.

        3.1.2.    Swing Loan Interest Rate Options.    

        Swing Loans shall bear interest in accordance with Section 3.1.1(i)
[Base Rate Option] except to the extent that the Borrower and Agent agree in
writing to a different rate of interest based upon short-term money market
rates; provided, however, that any Swing Loans with respect to which ABN AMRO
demands payment pursuant to Section 2.9 [Borrowings to Repay Swing Loans] shall
bear interest on and after such demand for payment in accordance with
Section 3.1.1 (i) [Base Rate Option] notwithstanding any other interest rate
agreed to by the Borrower and ABN AMRO.

28

--------------------------------------------------------------------------------




        3.1.3.    Rate Quotations.    

        The Borrower may contact the Agent at the Principal Office of the Agent
on or before the date on which a Loan Request is to be delivered to receive an
indication of the interest rates and the applicable currency exchange rates then
in effect, but it is acknowledged that such projection shall not be binding on
the Agent or the Banks nor will it affect the rate of interest or the
calculation of Equivalent Amounts which thereafter are actually in effect when
the election is made.

        3.1.4.    Change in Fees or Interest Rates.    

        If the Applicable Margin or any applicable fee amount is increased or
reduced pursuant to the terms and conditions of this Agreement with respect to
any period for which the Borrower has already paid interest or fees, the Agent
shall recalculate the additional interest or fees due from or due to the
Borrower with respect to such period and shall, within fifteen (15) Business
Days after the Borrower notifies the Agent of such increase or decrease, give
the Borrower and the Banks notice of such recalculation.

        3.1.4.1    Any additional interest or fee due from the Borrower shall be
paid to the Agent for the account of the Banks on the next date on which an
interest or fee payment is due; provided, however, that if there are no Loans or
Letters of Credit outstanding or if the Loans are due and payable, such
additional interest or fee shall be paid promptly after receipt of written
request for payment from the Agent.

        3.1.4.2    Any interest or fee refund due to the Borrower shall be
credited against payments otherwise due from the Borrower on the next interest
or fee payment due date or, if the Loans have been repaid and there are no
Letters of Credit outstanding and the Banks are no longer committed to lend
under this Agreement, the Banks shall pay the Agent for the account of the
Borrower such interest or Commitment Fee refund not later than five Business
Days after written notice from the Agent to the Banks and the Agent shall
promptly remit such amounts due to the Borrower.

        3.2    Interest Periods.    

        At any time when the Borrower shall select, convert to or renew a LIBOR
Option, the Borrower shall notify the Agent thereof at its Principal Office by
delivering a Loan Request at least four (4) Business Days prior to the effective
date of such Interest Rate Option, with respect to an Optional Currency Loan,
and three (3) Business Days prior to the effective date of such Interest Rate
Option, with respect to a Dollar Loan. The notice shall specify an Interest
Period during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a LIBOR Option:

        3.2.1.    Amount of Borrowing Tranche.    

        the Dollar Equivalent amount of each Borrowing Tranche of LIBOR Loans
shall be in integral multiples of $100,000 and not less than $1,000,000;

        3.2.2.    Renewals.    

        in the case of the renewal of a LIBOR Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

29

--------------------------------------------------------------------------------



        3.3    Interest After Default.    

        To the extent permitted by Law, upon the occurrence of an Event of
Default and until such time such Event of Default shall have been cured or
waived:

        3.3.1.    Letter of Credit Fees, Interest Rate.    

        the Letter of Credit Fees and the rate of interest for each Loan
otherwise applicable pursuant to Section 2.11.2 [Letter of Credit Fees] or
Section 3.1 [Interest Rate Options], respectively, shall be increased by 2.0%
per annum; and

        3.3.2.    Other Obligations.    

        each other Obligation hereunder if not paid when due shall bear interest
at a rate per annum equal to the sum of the rate of interest applicable under
the Base Rate Option plus an additional 2.0% per annum from the time such
Obligation becomes due and payable and until it is paid in full.

        3.3.3.    Acknowledgment.    

        The Borrower acknowledges that the increase in rates referred to in this
Section 3.3 [Interest After Default] reflects, among other things, the fact that
such Loans or other amounts have become a substantially greater risk given their
default status and that the Banks are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Agent.

        3.4    LIBOR Unascertainable; Illegality; Increased Costs; Deposits Not
Available.    

        3.4.1.    Unascertainable.    

        If on any date on which a LIBOR would otherwise be determined with
respect to Loans, the Agent shall have determined that:

          (i)  adequate and reasonable means do not exist for ascertaining such
LIBOR, or

        (ii)  a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR, the Agent shall
have the rights specified in Section 3.4.3 [Agent's and Bank's Rights].

        3.4.2.    Illegality; Increased Costs; Deposits Not Available.    

        If at any time any Bank shall have determined that:

          (i)  the making, maintenance or funding of any Loan to which a LIBOR
Option applies has been made impracticable or unlawful by compliance by such
Bank in good faith with any Law or any interpretation or application thereof by
any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

        (ii)  such LIBOR Option will not adequately and fairly reflect the cost
to such Bank of the establishment or maintenance of any such Loan, or

after making all reasonable efforts, deposits of the relevant amount in Dollars
or in the Optional Currency (as applicable) for the relevant Interest Period for
a Loan, or to banks generally, to which a LIBOR Option applies, respectively,
are not available to such Bank with respect to such Loan, or to banks generally,
in the interbank eurodollar market, then the Agent shall have the rights
specified in Section 3.4.3 [Agent's and Bank's Rights].

30

--------------------------------------------------------------------------------




        3.4.3.    Agent's and Bank's Rights.    

        In the case of any event specified in Section 3.4.1 [Unascertainable]
above, the Agent shall promptly so notify the Banks and the Borrower thereof,
and in the case of an event specified in Section 3.4.2 [Illegality, Etc.] above,
such Bank shall promptly so notify the Agent at its Principal Office and endorse
a certificate to such notice as to the specific circumstances of such notice,
and the Agent shall promptly send copies of such notice and certificate to the
other Banks and the Borrower. Upon such date as shall be specified in such
notice (which shall not be earlier than the date such notice is given), the
obligation of (A) the Banks, in the case of such notice given by the Agent, or
(B) such Bank, in the case of such notice given by such Bank, to allow the
Borrower to select, convert to, or renew a LIBOR Option or select an Optional
Currency (as applicable) shall be suspended until the Agent shall have later
notified the Borrower, or such Bank shall have later notified the Agent, of the
Agent's or such Bank's, as the case may be, determination that the circumstances
giving rise to such previous determination no longer exist. If at any time the
Agent makes a determination under Section 3.4.1 [Unascertainable] and the
Borrower has previously notified the Agent of its selection of, conversion to,
or renewal of a LIBOR Option and such Interest Rate Option has not yet gone into
effect, such notification shall be deemed to provide for the selection of,
conversion to, or renewal of the Base Rate Option otherwise available with
respect to such Loans if the Borrower has requested the LIBOR Option. If any
Bank notifies the Agent of a determination under Section 3.4.2 [Illegality], the
Borrower shall, subject to the Borrower's indemnification Obligations under
Section 4.6.2 [Indemnity], as to any Loan of the Bank to which a LIBOR Option
applies, on the date specified in such notice either (i) as applicable, convert
such Loan to the Base Rate Option otherwise available with respect to such Loan
or select a different Optional Currency or Dollars, or (ii) prepay such Loan in
accordance with Section 4.4 [Voluntary Prepayments]. Absent due notice from the
Borrower of conversion or prepayment, such Loan shall automatically be converted
to the Base Rate Option otherwise available with respect to such Loan upon such
specified date. The Banks shall determine the applicability of, and the amount
due under, Sections 3.4.1 or 3.4.2 in a manner that is consistent with the
manner in which the Banks apply similar provisions and calculate similar amounts
payable to the Banks by other borrowers having provisions in their loan
agreements with such Banks that are comparable to the applicable Sections 3.4.1
or 3.4.2.

        3.5    Selection of Interest Rate Options.    

        If the Borrower fails to select a new Interest Period or Optional
Currency to apply to any Borrowing Tranche of Loans under the LIBOR Option at
the expiration of an existing Interest Period applicable to such Borrowing
Tranche in accordance with the provisions of Section 3.2 [Interest Periods], the
Borrower shall be deemed to have converted such Borrowing Tranche to the Base
Rate Option or to a Dollar Loan, as applicable, commencing upon the last day of
the existing Interest Period.


4. PAYMENTS


        4.1    Payments.    

        All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Revolving Credit Facility Fees, Letter of Credit
Fees, Agent's Fee or other fees or amounts due from the Borrower hereunder or in
connection herewith shall be payable prior to 2:00 p.m., New York time, on the
date when due without presentment, demand, protest, or notice of any kind, all
of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim, or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Agent at its Principal
Office, or at such location as Agent shall otherwise direct, for the account of
ABN AMRO with respect to the Swing Loans and for the ratable accounts of the
Banks with respect to the

31

--------------------------------------------------------------------------------

Revolving Credit Loans, in U.S. Dollars except that payments of principal or
interest shall be made in the currency in which such Loan was made, and in
immediately available funds, and the Agent shall promptly distribute such
amounts to the Banks in immediately available funds, provided that in the event
payments are received by 2:00 p.m., New York time, by the Agent with respect to
the Loans and such payments are not distributed to the Banks on the same day
received by the Agent, the Agent shall pay the Banks the Federal Funds Effective
Rate in the case of Loans or other amounts due in Dollars, or the Overnight Rate
in the case of Loans or other amounts due in an Optional Currency, with respect
to the amount of such payments for each day held by the Agent and not
distributed to the Banks. The Agent's and each Bank's statement of account,
ledger, or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement (including the Equivalent
Amounts of the applicable currencies where such computations are required) and
shall be deemed an "account stated."

        4.2    Pro Rata Treatment of Banks.    

        Each borrowing of Revolving Credit Loans shall be allocated to each Bank
according to its Ratable Share, and each selection of, conversion to, or renewal
of any Interest Rate Option applicable to Revolving Credit Loans and each
payment or prepayment by the Borrower with respect to principal or interest on
the Revolving Credit Loans or Commitment Fees, Revolving Credit Facility Fees,
Letter of Credit Fees, or other fees (except for the Agent's Fee or other
amounts due from the Borrower hereunder to the Banks with respect to the
Revolving Credit Loans, shall (except as provided in Section 3.4.3 [Agent's and
Bank's Rights] in the case of an event specified in Section 3.4 [LIBOR
Unascertainable; Etc.], Section 4.4.2 [Replacement of a Bank] or Section 4.6
[Additional Compensation in Certain Circumstances]) be made in proportion to the
applicable Revolving Credit Loans outstanding from each Bank and, if no such
Loans are then outstanding, in proportion to the Ratable Share of each Bank.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrower of principal, interest, fees or other amounts from the Borrower
with respect to Swing Loans shall be made by or to ABN AMRO according to
Section 2.

        4.3    Interest Payment Dates.    

        Interest on Loans to which the Base Rate Option applies shall be due and
payable in arrears on the first Business Day of each January, April, July and
October after the date hereof and on the Expiration Date or upon acceleration of
any Loan. Interest on Loans to which the LIBOR Option applies shall be due and
payable in the currency in which such Loan was made on the last day of each
Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period. Interest on
mandatory prepayments of principal under Section 4.5 [Mandatory Prepayments]
shall be made in the currency in which such Loan was made and shall be due on
the date such mandatory prepayment is due. Interest on the principal amount of
each Loan or other monetary Obligation shall be due and payable in the currency
in which such Loan was made on demand after such principal amount or other
monetary Obligation becomes due and payable (whether on the stated maturity
date, upon acceleration or otherwise).

        4.4    Voluntary Prepayments.    

        4.4.1.    Right to Prepay.    

        The Borrower shall have the right at its option from time to time to
prepay the Loans in whole or part without premium or penalty (except as provided
in Section 4.4.2 [Replacement of a Bank] below or in Section 4.6 [Additional
Compensation in Certain Circumstances]) in the currency in which such Loan was
made:

          (i)  at any time with respect to any Loan to which the Base Rate
Option applies,

32

--------------------------------------------------------------------------------

        (ii)  on the last day of the applicable Interest Period with respect to
Loans to which a LIBOR Option applies,

        (iii)  on the date specified in a notice by any Bank pursuant to
Section 3.4 [LIBOR Unascertainable, Etc.] with respect to any Loan to which a
LIBOR Option applies.

        Whenever the Borrower desires to prepay any part of the Loans, it shall
provide a prepayment notice to the Agent at its Principal Office by 12:00 noon
(New York time) at least three (3) Business Days prior to the date of prepayment
with respect to Loans to which the LIBOR Option applies and by 12:00 noon (New
York time) on the Business Day date of prepayment with respect to Loans to which
the Base Rate Option applies and Swing Loans, setting forth the following
information:

        (x)  the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

        (y)  a statement indicating the application of the prepayment between
the Swing Loans and Revolving Credit Loans; and

        (z)  the total principal amount and currency of such prepayment, the
Dollar Equivalent amount of which shall not be less than $250,000 for any Swing
Loan or $1,000,000 for any Revolving Credit Loan.

        All prepayment notices shall be irrevocable. The principal amount of the
Loans for which a prepayment notice is given, together with interest on such
principal amount except with respect to Loans to which the Base Rate Option
applies, shall be due and payable on the date specified in such prepayment
notice as the date on which the proposed prepayment is to be made in the
currency in which such Loan was made. Except as provided in Section 3.4.3
[Agent's and Bank's Rights], if the Borrower prepays a Loan but fails to specify
the applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied (i) first to Revolving Credit Loans; and (ii) after giving
effect to the allocations in clause (i) above and in the preceding sentence,
first to Loans to which the Base Rate Option applies, then to Dollar Loans to
which the LIBOR Option applies, and then to Optional Currency Loans. Any
prepayment hereunder shall be subject to the Borrower's Obligation to indemnify
the Banks under Section 4.6.2 [Indemnity].

        4.4.2.    Replacement of a Bank.    

        In the event any Bank (i) gives notice under Section 3.4 [LIBOR
Unascertainable, Etc.] or Section 4.6.1 [Increased Costs, Etc.], (ii) does not
fund Revolving Credit Loans because the making of such Loans would contravene
any Law applicable to such Bank, or (iii) becomes subject to the control of an
Official Body (other than normal and customary supervision), then the Borrower
shall have the right at its option, with the consent of the Agent, which shall
not be unreasonably withheld, to prepay the Loans of such Bank in whole,
together with all interest accrued thereon, and terminate such Bank's Commitment
within thirty (30) days after an event described in Clause (iii) directly above,
or within ninety (90) days after (x) receipt of such Bank's notice under
Section 3.4 [LIBOR Unascertainable, Etc.] or 4.6.1 [Increased Costs, Etc.],
(y) the date such Bank has failed to fund Revolving Credit Loans because the
making of such Loans would contravene Law applicable to such Bank, or (z) the
date such Bank became subject to the control of an Official Body, as applicable;
provided that the Borrower shall also pay to such Bank at the time of such
prepayment any amounts required under Section 4.6 [Additional Compensation in
Certain Circumstances] and any accrued interest due on such amount and any
related fees; provided, however, that the Commitment and any Loans of such Bank
shall be provided by one or more of the remaining Banks or a replacement bank
acceptable to the Agent or, upon payment of every such Loan and all related
interest, fees, costs, and expenses (including those payable under Section 4.6.2
[Indemnity]), the Commitments of such Bank are permanently terminated; provided,

33

--------------------------------------------------------------------------------




further, the remaining Banks shall have no obligation hereunder to increase
their Commitments or provide any Loan of such Bank. Notwithstanding the
foregoing, the Agent may only be replaced subject to the requirements of
Section 9.14 [Successor Agent] and provided that all Letters of Credit shall
have expired or been terminated or replaced.

        4.4.3.    Change of Lending Office.    

        Each Bank agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 3.4.2 [Illegality, Etc.]
or 4.6.1 [Increased Costs, Etc.] with respect to such Bank, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Bank) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Bank and its lending office suffer no economic,
legal, or regulatory disadvantage, with the objective of avoiding the
consequence of the event giving rise to the operation of such Sections. Nothing
in this Section 4.4.3 [Change of Lending Office] shall affect or postpone any of
the Obligations of the Borrower or any other Loan Party or the rights of the
Agent or any Bank provided in this Agreement.

        4.5    Mandatory Prepayments.    

        4.5.1.    Currency Fluctuations.    

        If on any Computation Date, the Revolving Facility Usage is equal to or
greater than 105% of the Commitments as a result of a change in exchange rates
between one (1) or more Optional Currencies and Dollars, then the Agent shall
notify the Borrower of the same. The Borrower shall pay or prepay Loans (subject
to Borrower's indemnity obligations under Sections 4.4 [Voluntary Prepayments]
and 4.6 [Additional Compensation in Certain Circumstances]) within one
(1) Business Day after receiving such notice such that the Revolving Facility
Usage shall not exceed the aggregate Commitments after giving effect to such
payments or prepayments.

        4.5.2.    Application Among Interest Rate Options.    

        All prepayments required pursuant to this Section 4.5 shall first be
applied among the Interest Rate Options to the principal amount of the Loans
subject to the Base Rate Option, then to Dollar Loans subject to a LIBOR Option
and then to Optional Currency Loans subject to the LIBOR Option. In accordance
with Section 4.6.2 [Indemnity], the Borrower shall indemnify the Banks for any
loss or expense, including loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a LIBOR Option on any day other
than the last day of the applicable Interest Period.

        4.6    Additional Compensation in Certain Circumstances.    

        4.6.1.    Increased Costs or Reduced Return Resulting From Taxes,
Reserves, Capital Adequacy Requirements, Expenses, Etc.    

        If any Law, guideline or interpretation or any change in any Law,
guideline or interpretation or application thereof by any Official Body charged
with the interpretation or administration thereof or compliance with any request
or directive (whether or not having the force of Law) of any central bank or
other Official Body:

          (i)  subjects any Bank to any tax or changes the basis of taxation
with respect to this Agreement, the Loans or payments by the Borrower of
principal, interest, fees, or other amounts due from the Borrower hereunder
(except for taxes on the overall net income of such Bank),

        (ii)  imposes, modifies or deems applicable any reserve, special deposit
or similar requirement against credits or commitments to extend credit extended
by, or assets (funded or

34

--------------------------------------------------------------------------------




contingent) of, deposits with or for the account of, or other acquisitions of
funds by, any Bank or any lending office of any Bank, or

        (iii)  imposes, modifies or deems applicable any capital adequacy or
similar requirement (A) against assets (funded or contingent) of, or letters of
credit, other credits or commitments to extend credit extended by, any Bank, or
(B) otherwise applicable to the obligations of any Bank or any lending office of
any Bank under this Agreement, and the result of any of the foregoing is to
increase the cost to, reduce the income receivable by, or impose any expense
(including loss of margin) upon any Bank or its lending office with respect to
this Agreement, or the making, maintenance, or funding of any part of the Loans
(or, in the case of any capital adequacy or similar requirement, to have the
effect of reducing the rate of return on any Bank's or its holding company's
capital, taking into consideration such Bank's or holding company's customary
policies with respect to capital adequacy) by an amount which such Bank in its
sole discretion deems to be material, such Bank shall from time to time notify
the Borrower and the Agent of the amount determined in good faith (using any
averaging and attribution methods employed in good faith) by such Bank to be
necessary to compensate such Bank for such increase in cost, reduction of
income, additional expense, or reduced rate of return. Such notice shall set
forth in reasonable detail the basis for such determination. Such amount shall
be due and payable by the Borrower to such Bank ten (10) Business Days after
such notice is given. The Banks shall determine the applicability of, and the
amount due under, this Section Sections 4.6.1 in a manner that is consistent
with the manner in which the Banks apply similar provisions and calculate
similar amounts payable to the Banks by other borrowers having provisions in
their loan agreements with the Banks that are comparable to this Section 4.6.1

        4.6.2.    Indemnity.    

        In addition to the compensation required by Section 4.6.1 [Increased
Costs, Etc.], the Borrower shall indemnify each Bank against all liabilities,
losses or expenses (including loss of margin, any loss or expense incurred in
liquidating or employing deposits from third parties and any loss or expense
incurred in connection with funds acquired by a Bank to fund or maintain Loans
subject to a LIBOR Option) which such Bank sustains or incurs as a consequence
of any

          (i)  payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary, or automatic and whether or not such payment or prepayment is then
due), or

        (ii)  attempt by the Borrower to revoke (expressly, by later
inconsistent notices, or otherwise) in whole or part any Loan Requests under
Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests] or Section 3.2
[Interest Periods] or notice relating to prepayments under Section 4.4
[Voluntary Prepayments], or

        (iii)  default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal of or interest on the Loans, any fee or any other
amount due hereunder.

If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall

35

--------------------------------------------------------------------------------

be due and payable by the Borrower to such Bank ten (10) Business Days after
such notice is given.

        4.7    Interbank Market Presumption.    

        For all purposes of this Agreement and each Note with respect to any
aspects of the LIBOR, any Loan under the LIBOR Option or any Optional Currency,
each Bank and Agent shall be presumed to have obtained rates, funding,
currencies, deposits, and the like in the applicable interbank market regardless
whether it did so or not; and, each Bank's and Agent's determination of amounts
payable under, and actions required or authorized by, Sections 3.4 [LIBOR
Unascertainable, Etc.] and 4.6 [Additional Compensation in Certain
Circumstances] shall be calculated, at each Bank's and Agent's option, as though
each Bank and Agent funded its Percentage Interest in each Borrowing Tranche of
Loans under the LIBOR Option through the purchase of deposits of the types and
maturities corresponding to the deposits used as a reference in accordance with
the terms hereof in determining the LIBOR applicable to such Loans, whether in
fact that is the case.

        4.8    Taxes.    

        4.8.1.    No Deductions.    

        All payments made by Borrower hereunder and under each Note shall be
made free and clear of and without deduction for any present or future taxes,
levies, imposts, deductions, charges, or withholdings, and all liabilities with
respect thereto, excluding taxes imposed on the net income of any Bank and all
income and franchise taxes applicable to any Bank of the United States (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as "Taxes"). If Borrower shall be
required by Law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.8.1) each Bank
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall timely pay the full amount deducted to the relevant tax
authority or other authority in accordance with applicable Law. The affected
Bank will take reasonable steps as are requested by the Borrower at the
Borrower's expense to obtain any refund that is available with respect to Taxes
for which the Borrower has compensated such Bank and will promptly remit any
such refund as may be received to the Borrower.

        4.8.2.    Stamp Taxes.    

        In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder or from the execution,
delivery, or registration of, or otherwise with respect to, this Agreement or
any Note (hereinafter referred to as "Other Taxes").

        4.8.3.    Indemnification for Taxes Paid by a Bank.    

        Borrower shall indemnify each Bank for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.8.3) paid by any Bank and
any liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted, provided that there is a reasonable and legal basis for the
assertion of such Taxes. This indemnification shall be made within 30 days from
the date a Bank makes written demand therefor. Each Bank shall promptly pay over
to the Borrower any refunds received by it from taxing authorities or otherwise
based upon Taxes paid by such Bank as to which Borrower has indemnified the
Bank.

36

--------------------------------------------------------------------------------




        4.8.4.    Certificate.    

        Within 30 days after the date of any payment of any Taxes by Borrower
based upon payments made by Borrower hereunder, Borrower shall furnish to each
Bank, at its address referred to herein, the original or a certified copy of a
receipt evidencing payment thereof. If no Taxes are payable in respect of any
payment by Borrower, such Borrower shall, if so requested by a Bank, provide a
certificate of an officer of Borrower to that effect.

        4.8.5.    Survival.    

        Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in Sections
4.8.1 through 4.8.4 shall survive the payment in full of principal and interest
hereunder and under any instrument delivered hereunder.

        4.9    Judgment Currency.    

        4.9.1.    Currency Conversion Procedures for Judgments.    

        If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder or under a Note in any currency (the "Original
Currency") into another currency (the "Other Currency"), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Bank
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

        4.9.2.    Indemnity in Certain Events.    

        The obligation of Borrower in respect of any sum due from Borrower to
any Bank hereunder in a particular Optional Currency shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Bank of any sum adjudged to be so due in such Other Currency, such Bank may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Bank in the Original Currency, Borrower
agrees, as a separate obligation and notwithstanding any such judgment or
payment, to indemnify such Bank against such loss.

        4.10    Notes.    

        Upon the request of any Bank, the Revolving Credit Loans made by such
Bank may be evidenced by a Revolving Credit Note in the form of Exhibit 1.1(R).


5. REPRESENTATIONS AND WARRANTIES

        5.1    Representations and Warranties.    

        The Loan Parties, jointly and severally, represent and warrant to the
Agent and each of the Banks as follows:

        5.1.1.    Organization and Qualification.    

        Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the legal right and corporate
power and authority to own or lease its properties and to engage in the business
it presently conducts or proposes to conduct. Each Loan Party and each
Subsidiary of each Loan Party is duly licensed or qualified and in good standing
in each jurisdiction where the property owned or leased by it or the nature of
the business transacted by it or both makes such licensing or qualification
necessary, except where the failure so to qualify would not cause or constitute
a Material Adverse Change.

37

--------------------------------------------------------------------------------



        5.1.2.    Subsidiaries.    

        Schedule 5.1.2 states the name of each of the Borrower's Subsidiaries,
its jurisdiction of incorporation, its authorized capital stock, the issued and
outstanding shares (referred to herein as the "Subsidiary Shares") and the
owners thereof if it is a corporation, its outstanding partnership interests
(the "Partnership Interests") if it is a partnership and its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the "LLC Interests") if it is a limited
liability company. Schedule 5.1.2 also describes whether each Subsidiary is a
Domestic Subsidiary or a Foreign Subsidiary and whether such Subsidiary is, or
is required to be, a Restricted Subsidiary under the terms of this Agreement.
The Borrower and each Subsidiary of the Borrower has good and marketable title
to all of the Subsidiary Shares, Partnership Interests and LLC Interests it
purports to own, free and clear in each case of any Lien other than Permitted
Liens. All Subsidiary Shares, Partnership Interests and LLC Interests have been
validly issued, and all Subsidiary Shares are fully paid and nonassessable. All
capital contributions and other consideration required to be made or paid in
connection with the issuance of the Partnership Interests and LLC Interests have
been made or paid, as the case may be. There are no options, warrants or other
rights outstanding to purchase any such Subsidiary Shares, Partnership Interests
or LLC Interests except as indicated on Schedule 5.1.2.

        5.1.3.    Power and Authority.    

        Each Loan Party has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part.

        5.1.4.    Validity and Binding Effect.    

        This Agreement has been duly and validly executed and delivered by each
Loan Party, and each other Loan Document which any Loan Party is required to
execute and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors' rights generally or limiting the right of specific
performance.

        5.1.5.    No Conflict.    

        Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the transactions herein or
therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) if such would cause or
constitute a Material Adverse Change, any Law or any agreement or instrument or
order, writ, judgment, injunction or decree to which any Loan Party or any of
its Subsidiaries is a party or by which it or any of its Subsidiaries is bound
or to which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents).

38

--------------------------------------------------------------------------------




        5.1.6.    Litigation.    

        There are no actions, suits, proceedings or investigations pending or,
to the knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate would cause or constitute a Material Adverse
Change. None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which would cause or constitute a Material Adverse Change.

        5.1.7.    Title to Properties.    

        Each Loan Party and each Subsidiary of each Loan Party has good and
marketable title to or valid leasehold interest in all properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens, and subject to the terms and conditions of the
applicable leases other than properties, assets and other rights that are
immaterial to the selling Loan Party or Subsidiary or that are sold or otherwise
transferred in the ordinary course of business. All leases of property are in
full force and effect without the necessity for any consent which has not
previously been obtained upon consummation of the transactions contemplated
hereby.

        5.1.8.    Financial Statements.    

        (i)    Historical Statements.    The Borrower has delivered to the Agent
copies of its audited consolidated year-end financial statements for and as of
the end of the two (2) fiscal year period ended December, 2001 (the "Annual
Statements"). In addition, the Borrower has delivered to the Agent copies of its
unaudited consolidated interim financial statements for the fiscal year to date
and as of the end of the fiscal quarter ended closest to March 31, 2002 (the
"Interim Statements") (the Annual and Interim Statements being collectively
referred to as the "Historical Statements"). The Historical Statements were
compiled from the books and records maintained by the Borrower's management, are
correct and complete in all material respects and fairly present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied, subject (in the case of the Interim Statements only) to the absence of
footnotes and normal year-end audit adjustments.

        (ii)    Financial Projections.    The Borrower has delivered to the
Agent financial projections of the Borrower and its Subsidiaries for the period
ending December 2005 derived from various assumptions of the Borrower's
management (the "Financial Projections"). The Financial Projections represent a
reasonable range of possible results in light of the history of the business,
present and foreseeable conditions and the intentions of the Borrower's
management. The Financial Projections accurately reflect the liabilities of the
Borrower and its Subsidiaries upon consummation of the transactions contemplated
hereby as of the Closing Date.

        (iii)    Accuracy of Financial Statements.    Neither the Borrower nor
any Subsidiary of the Borrower has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Historical
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Borrower or any
Subsidiary of the Borrower in each case which would cause or constitute a
Material Adverse Change.

39

--------------------------------------------------------------------------------




        5.1.9.    Use of Proceeds; Margin Stock; Section 20 Subsidiaries.    

        5.1.9.1    General.    

        The Loan Parties intend to use the proceeds of the Loans in accordance
with Section 7.1.10 [Use of Proceeds].

        5.1.9.2    Margin Stock.    

        None of the Loan Parties or any Subsidiaries of any Loan Party engages
or intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

        5.1.9.3    Section 20 Subsidiaries.    

        The Loan Parties do not intend to use and shall not use any portion of
the proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

        5.1.10.    Full Disclosure.    

        Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Bank in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. Except as disclosed in the Borrower's public filings
with the SEC, there is no fact known to any Loan Party which materially
adversely affects the business, property, assets, financial condition, results
of operations or prospects of any Loan Party or Subsidiary of any Loan Party
which has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the Agent and
the Banks prior to or at the date hereof in connection with the transactions
contemplated hereby.

        5.1.11.    Taxes.    

        All federal, state, local and other tax returns required to have been
filed with respect to each Loan Party and each Subsidiary of each Loan Party
have been filed, and payment or adequate provision has been made for the payment
of all taxes, fees, assessments and other governmental charges which have or may
become due pursuant to said returns or to assessments received, except to the
extent that such taxes, fees, assessments and other charges are being contested
in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. There are no agreements or waivers extending the statutory
period of limitations applicable to any federal income tax return of any Loan
Party or Subsidiary of any Loan Party for any period except for any such waivers
entered into by Thermo Electron for tax periods ending on or before November 15,
2001, which in all events will not cause or constitute a Material Adverse
Change.

40

--------------------------------------------------------------------------------




        5.1.12.    Consents and Approvals.    

        No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents by any Loan Party,
except as listed on Schedule 5.1.12, all of which shall have been obtained or
made on or prior to the Closing Date except as otherwise indicated on
Schedule 5.1.12.

        5.1.13.    No Event of Default; Compliance With Instruments.    

        No event has occurred and is continuing and no condition exists or will
exist after giving effect to the borrowings or other extensions of credit to be
made on the Closing Date under or pursuant to the Loan Documents which
constitutes an Event of Default or Potential Default. None of the Loan Parties
or any Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where, in each of (i) and (ii) above, such violation would
cause or constitute a Material Adverse Change.

        5.1.14.    Patents, Trademarks, Copyrights, Licenses, Etc.    

        Each Loan Party and each Subsidiary of each Loan Party owns or possesses
all the material patents, trademarks, service marks, trade names, copyrights,
licenses, registrations, franchises, permits and rights necessary to own and
operate its properties and to carry on its business as presently conducted and
planned to be conducted by such Loan Party or Subsidiary, without known
possible, alleged or actual conflict with the rights of others that would cause
or constitute a Material Adverse Change.

        5.1.15.    Insurance.    

        No notice has been given or claim made and no grounds exist to cancel or
avoid any of such policies or bonds of any Loan Party or any Subsidiary or to
reduce the coverage provided thereby. Such policies and bonds provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each Loan Party and each Subsidiary of each Loan
Party in accordance with prudent business practice in the industry of the Loan
Parties and their Subsidiaries.

        5.1.16.    Compliance With Laws.    

        The Loan Parties and their Subsidiaries are in compliance in all
material respects with all applicable Laws (other than Environmental Laws which
are specifically addressed in Section 5.1.21 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or anticipates doing business through the Expiration Date except where
the failure to do so would not constitute a Material Adverse Change.

        5.1.17.    Material Contracts; Burdensome Restrictions.    

        All material contracts relating to the business operations of each Loan
Party and each Subsidiary of any Loan Party, including all employee benefit
plans and Labor Contracts are valid, binding and enforceable upon such Loan
Party or Subsidiary and each of the other parties thereto in accordance with
their respective terms, and there is no default thereunder, to the Loan Parties'
knowledge, with respect to parties other than such Loan Party or Subsidiary.
Except as disclosed in the Borrower's public filings with the SEC relating to
transactions with Thermo Electron, none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any

41

--------------------------------------------------------------------------------




restriction in any organization document, or any requirement of Law which cause
or constitute a Material Adverse Change.

        5.1.18.    Investment Companies; Regulated Entities.    

        None of the Loan Parties or any Subsidiaries of any Loan Party is an
"investment company" registered or required to be registered under the
Investment Company Act of 1940 or under the "control" of an "investment company"
as such terms are defined in the Investment Company Act of 1940 and does not
anticipate becoming such an "investment company" or under such "control" at any
time prior to the Expiration Date. None of the Loan Parties or any Subsidiaries
of any Loan Party is subject to any other Federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money.

        5.1.19.    Plans and Benefit Arrangements.    

          (i)  The Borrower and each other member of the ERISA Group are in
compliance in all material respects with any applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans and Multiemployer Plans except where
such failure, alone or in conjunction with any other failure, would not
constitute a Material Adverse Change. To the knowledge of the Borrower, there
has been no Prohibited Transaction with respect to any Benefit Arrangement, Plan
or Multiemployer Plan or Multiple Employer Plan, which could result in any
material liability of the Borrower or any other member of the ERISA Group. The
Borrower and all other members of the ERISA Group have made any payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto. With respect to each Plan
and Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any material liability to the
PBGC, and (iii) have not had asserted against them any material penalty for
failure to fulfill the minimum funding requirements of ERISA. All Plans, Benefit
Arrangements and Multiemployer Plans have been administered in accordance in all
material respects with their terms and applicable Law.

        (ii)  No event requiring notice to the PBGC under Section 302(f)(4)(A)
of ERISA has occurred or, to the knowledge of the Borrower, is reasonably
expected to occur, with respect to any Plan, and no amendment with respect to
which security is required under Section 307 of ERISA has been made or, to the
knowledge of the Borrower, is reasonably expected to occur, to any Plan.

        (iii)  Neither the Borrower nor any other member of the ERISA Group has
incurred or, to the knowledge of the Borrower, reasonably expects to incur any
material withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. Neither the Borrower nor any other member of the ERISA Group has
been notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the best knowledge of the Borrower, no
Multiemployer Plan or Multiple Employer Plan is reasonably expected to be
reorganized or terminated, within the meaning of Title IV of ERISA.

        5.1.20.    Employment Matters.    

        Each of the Loan Parties and each of their Subsidiaries is in compliance
in all material respects with the Labor Contracts and all applicable federal,
state and local labor and employment Laws including those related to equal
employment opportunity and affirmative action, labor relations, minimum wage,
overtime, child labor, medical insurance continuation, worker adjustment and
relocation notices, immigration controls and worker and unemployment
compensation, where the failure to comply would constitute a Material Adverse
Change. There are no outstanding grievances, arbitration awards or appeals
therefrom arising out of the Labor Contracts or current or threatened strikes,
picketing, handbilling or other work stoppages or slowdowns at facilities of any
of the Loan Parties or any of their Subsidiaries which in any case would
constitute a Material Adverse Change

42

--------------------------------------------------------------------------------



        5.1.21.    Environmental Matters.    

        None of the Loan Parties or any Subsidiaries of any Loan Party has
received any Environmental Complaint, including but not limited to those from
any Official Body or private Person alleging that such Loan Party or Subsidiary
or any prior owner, operator or occupant of any of the Property is a potentially
responsible party under the Comprehensive Environmental Response, Cleanup and
Liability Act, 42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901, et seq. or any analogous state or local Law that would
cause or constitute a Material Adverse Change, and none of the Loan Parties has
any reason to believe that such an Environmental Complaint might be received
that would cause or constitute a Material Adverse Change. There are no pending
or, to any Loan Party's knowledge, threatened Environmental Complaints relating
to any Loan Party or Subsidiary of any Loan Party or, to any Loan Party's
knowledge, any prior owner, operator or occupant of any of the Properties
pertaining to, or arising out of, any Contamination or violations of
Environmental Laws or Required Environmental Permits in each case that would
cause or constitute a Material Adverse Change.

        5.1.22.    Senior Debt Status.    

        The Obligations of each Loan Party under this Agreement, the Guaranty
Agreement, as applicable, and each of the other Loan Documents to which it is a
party do rank and will rank at least pari passu in priority of payment with all
other Indebtedness of such Loan Party except Indebtedness of such Loan Party to
the extent secured by Permitted Liens or Indebtedness permitted under
Section 7.2.1. There is no Lien upon or with respect to any of the properties or
income of any Loan Party or Subsidiary of any Loan Party which secures
indebtedness or other obligations of any Person except for Permitted Liens.

        5.1.23.    Insolvency.    

        No Loan Party has ceased to be solvent or is unable to pay its debts as
they mature;

        5.2    Continuation of Representations.    

        The Loan Parties make the representations and warranties in this
Section 5 on the date hereof and the Closing Date, and make such representations
and warranties in all material respects on each date thereafter on which a Loan
is made or a Letter of Credit is issued as provided in and subject to Sections
6.1 [First Loans and Letters of Credit] and 6.2 [Each Additional Loan or Letter
of Credit].


6. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

        The obligation of each Bank to make Loans and of the Agent to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

        6.1    First Loans and Letters of Credit.

        On the Closing Date:

        6.1.1.    Officer's Certificate.    

        The representations and warranties of each of the Loan Parties contained
in Section 5 and in each of the other Loan Documents shall be true and accurate
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and each of the Loan Parties shall
have performed and complied with all covenants and conditions hereof and
thereof; no Event of Default or Potential Default shall have occurred and be
continuing or shall exist; and there shall be delivered to the Agent for the
benefit

43

--------------------------------------------------------------------------------

of each Bank a certificate of each of the Loan Parties, dated the Closing Date
and signed by the Chief Executive Officer, President, Chief Financial Officer,
Corporate Treasurer, Treasurer, Assistant Treasurer, Clerk or Assistant Clerk of
each of the Loan Parties, to each such effect.

        6.1.2.    Secretary's Certificate.    

        There shall be delivered to the Agent for the benefit of each Bank a
certificate dated the Closing Date and signed by the Secretary or an Assistant
Secretary or Clerk of each of the Loan Parties, certifying as appropriate as to,
or that, as applicable:

          (i)  all action (including resolutions, actions by written consent or
similar items) required to be taken by each Loan Party in connection with this
Agreement and the other Loan Documents has been taken;

        (ii)  the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Agreement and the true signatures of such
officers, on which the Agent and each Bank may conclusively rely;

        (iii)  copies of its organizational documents, including its certificate
of incorporation, bylaws, memorandum and articles of association, certificate of
limited partnership, partnership agreement, certificate of formation, and
limited liability company agreement as in effect on the Closing Date certified
by the appropriate state official where such documents are filed in a state
office or other relevant governmental body or office in any jurisdiction outside
the United States;

        (iv)  certificates as to the continued existence and good standing from
the appropriate state officials from each Loan Party's state of organization,
and certificates from the appropriate state officials of the Commonwealth of
Pennsylvania indicating that each Loan Party, as applicable, is qualified to do
business in the Commonwealth of Pennsylvania, together with a bring-down
certificate by facsimile dated the Closing Date; and

        (v)  as soon as available, but in no event later than thirty (30) days
from the Closing Date, certificates of qualification to do business from the
appropriate state officials in each state where each Loan Party is qualified to
do business.

        6.1.3.    Delivery of Loan Documents.    

        The Guaranty Agreement, the Pledge Agreement (except for those Pledge
Agreements referred to in Section 7.1.13 [Pledge Agreements after Closing Date]
and the other Loan Documents to be delivered on the Closing Date shall have been
duly executed and delivered to the Agent for the benefit of the Banks, and the
Borrower shall have delivered certificates and powers executed in blank in
respect of the Subsidiary Shares, LLC Interests and Partnership Interests
subject to the Pledge Agreement and executed UCC-1 financing statements in
respect of the Pledge Agreement.

        6.1.4.    Opinion of Counsel.    

        There shall be delivered to the Agent for the benefit of each Bank a
written opinion of Morgan Lewis & Bockius LLP, counsel for the Loan Parties and
the Restricted Subsidiaries (who may rely on the opinions of such other counsel
as may be acceptable to the Agent), dated the Closing Date and in form and
substance satisfactory to the Agent and its counsel as to such matters incident
to the transactions contemplated herein as the Agent may require.

        6.1.5.    Legal Details.    

        All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the

44

--------------------------------------------------------------------------------

Agent and counsel for the Agent, and the Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Agent and said counsel, as the Agent or said counsel may
reasonably request.

        6.1.6.    Payment of Fees.    

        The Borrower shall have paid or caused to be paid to the Agent for
itself and for the account of the Banks to the extent not previously paid the
Commitment Fees, all other commitment and other fees accrued through the Closing
Date and the costs and expenses for which the Agent and the Banks are entitled
to be reimbursed.

        6.1.7.    Consents.    

        All material consents required to effectuate the transactions
contemplated hereby as set forth on Schedule 5.1.12 shall have been obtained.

        6.1.8.    Officer's Certificate Regarding MACs.    

        Since December 31, 2001, no Material Adverse Change shall have occurred;
prior to the Closing Date, there shall have been no material change in the
management of any Loan Party or Subsidiary of any Loan Party (other than changes
in officers and directors made incident to the spin-off from Thermo Electron and
the resignation of a director of the Borrower on or about May 13, 2002); and
there shall have been delivered to the Agent for the benefit of each Bank a
certificate dated the Closing Date and signed by the Chief Executive Officer,
President or Chief Financial Officer of each Loan Party or such other duly
authorized officer of each Loan Party acceptable to the Agent to each such
effect.

        6.1.9.    No Violation of Laws.    

        The making of the Loans and the issuance of the Letters of Credit shall
not contravene any Law applicable to any Loan Party or any of the Banks.

        6.1.10.    No Actions or Proceedings.    

        No action, proceeding, investigation, regulation or legislation shall
have been instituted, threatened or proposed before any court, governmental
agency or legislative body to enjoin, restrain or prohibit, or to obtain damages
in respect of, this Agreement, the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby or which, in the Agent's sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

        6.1.11.    Repayment of Indebtedness.    

        The Borrower shall have (i) repaid in full all amounts outstanding under
the short-term credit facility provided by ABN AMRO, (ii) repaid all principal
and interest owing to Thermo Electron (other than amounts owing to Thermo
Electron which are permitted to remain outstanding after the Closing Date and
described on Schedule 7.2.1) and shall have obtained from Thermo Electron such
acknowledgments, releases, satisfactions and terminations as the Agent may
require and (iii) repaid and terminated any facilities for Indebtedness for
borrowed money unless such Indebtedness is permitted to exist after the Closing
Date pursuant to Section 7.2.1 [Indebtedness].

        6.2    Each Additional Loan or Letter of Credit.    

        At the time of making any Loans or issuing any Letters of Credit other
than Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Section 5 and in the other Loan Documents shall
be true on and as of the date of such additional Loan or Letter of Credit in all
material respects with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct on and as of the
specific

45

--------------------------------------------------------------------------------

dates or times referred to therein) and the Loan Parties shall have performed
and complied in all material respects with all covenants and conditions hereof;
after giving effect to such Loan or such issuance, the Borrower would not be in
violation of Section 7.2.13 [Maximum Leverage Ratio]; no Event of Default or
Potential Default shall have occurred and be continuing or shall exist; the
making of the Loans or issuance of such Letter of Credit shall not contravene in
any material way any Law applicable to any Loan Party or Subsidiary of any Loan
Party or any of the Banks; and the Borrower shall have delivered to the Agent a
duly executed and completed Loan Request or application for a Letter of Credit
as the case may be.


7. COVENANTS

        7.1    Affirmative Covenants.    

        The Loan Parties, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings, and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties' other Obligations under the
Loan Documents and termination of the Commitments, the Loan Parties shall comply
at all times with the following affirmative covenants:

        7.1.1.    Preservation of Existence, Etc.    

        Each Loan Party shall, and shall cause each of its Subsidiaries to,
maintain its legal existence as a corporation, limited partnership or limited
liability company and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 7.2.5 [Liquidations, Mergers, Etc.] except where
the failure so to qualify would not cause or constitute a Material Adverse
Change.

        7.1.2.    Payment of Liabilities, Including Taxes, Etc.    

        Each Loan Party shall, and shall cause each of its Subsidiaries to, duly
pay and discharge all material liabilities to which it is subject or which are
asserted against it, promptly as and when the same shall become due and payable,
including without limitation, all liabilities and obligations to Thermo Electron
and all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made, but only to the extent that failure to discharge any such liabilities
would not result in any additional liability which would adversely affect to a
material extent the financial condition of any Loan Party or Subsidiary of any
Loan Party, provided that the Loan Parties and their Subsidiaries will pay all
such liabilities forthwith upon the commencement of proceedings to foreclose any
Lien which may have attached as security therefor.

        7.1.3.    Maintenance of Insurance.    

        Each Loan Party shall, and shall cause each of its Subsidiaries to,
insure its properties and assets against loss or damage by fire and such other
insurable hazards as such assets are commonly insured (including fire, extended
coverage, property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
and against products liability in such amounts as similar properties and assets
are insured by prudent companies in similar circumstances carrying on similar
businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Agent.

46

--------------------------------------------------------------------------------

        7.1.4.    Maintenance of Properties and Leases.    

        Each Loan Party shall, and shall cause each of its Subsidiaries to,
maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar
character and size, all of those properties useful or necessary to its business,
and from time to time, such Loan Party will make or cause to be made all
appropriate repairs, renewals or replacements thereof.

        7.1.5.    Maintenance of Patents, Trademarks, Etc.    

        Each Loan Party shall, and shall cause each of its Subsidiaries to,
maintain in full force and effect all patents, trademarks, service marks, trade
names, copyrights, licenses, franchises, permits and other authorizations
necessary for the ownership and operation of its properties and business if the
failure so to maintain the same would constitute a Material Adverse Change.

        7.1.6.    Visitation Rights.    

        Each Loan Party shall, and shall cause each of its Subsidiaries to,
permit any of the officers or authorized employees or representatives of the
Agent or any of the Banks to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Banks may reasonably request, provided that
each Bank shall provide the Borrower with reasonable notice prior to any visit
or inspection. In the event any Bank desires to conduct an audit of any Loan
Party, such Bank shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Agent.

        7.1.7.    Keeping of Records and Books of Account.    

        The Borrower shall, and shall cause each Subsidiary of the Borrower to,
maintain and keep proper books of record and account which enable the Borrower
and its Subsidiaries to issue financial statements in accordance with GAAP and
as otherwise required by applicable Laws of any Official Body having
jurisdiction over the Borrower or any Subsidiary of the Borrower, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

        7.1.8.    Plans and Benefit Arrangements.    

        The Borrower shall, and shall cause each other member of the ERISA Group
to, comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change. Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans, except where such failure, alone or in conjunction with any other
failure, would not result in a Material Adverse Change.

        7.1.9.    Compliance With Laws.    

        Each Loan Party shall, and shall cause each of its Subsidiaries to,
comply with all applicable Laws, including all Environmental Laws, in all
respects, provided that it shall not be deemed to be a violation of this
Section 7.1.9 if any failure to comply with any Law would not result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which in the aggregate would constitute a Material Adverse Change.

        7.1.10.    Use of Proceeds.    

        The Loan Parties will use the Letters of Credit and the proceeds of the
Loans only for the purposes described in Section 2.8 [Use of Proceeds] The Loan
Parties shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.

47

--------------------------------------------------------------------------------

        7.1.11.    Guarantors and Pledged Interests.    

        On and after the Closing Date, the Borrower and the other Loan Parties
shall at all times cause (A) all Domestic Subsidiaries to become Guarantors,
(B) 65% of the Subsidiary Shares, LLC Interests or Partnership Interests and
other ownership interests of each Foreign Subsidiary that is a Subsidiary of the
Borrower or a Domestic Subsidiary and is not a Subsidiary of a Foreign
Subsidiary, and (C) 100% of the Subsidiary Shares, LLC Interests and Partnership
Interests and other ownership interests of each Domestic Subsidiary which are
not Subsidiaries of a Foreign Subsidiary, in the cases of both (B) and (C), to
become subject to a perfected first-priority Lien in favor of the Agent under a
Pledge Agreement, each pursuant to Section 10.18 [Joinder of Guarantors or
Pledge under Pledge Agreement]. Notwithstanding the foregoing, if a Foreign
Subsidiary owns the shares or interests of a Foreign Subsidiary as described
above, but such owned Foreign Subsidiary ceases to be a Designated Foreign
Subsidiary through a re-designation pursuant to and in accordance with
Section 2.14 [Re-Designation of Designated Foreign Subsidiary], then said
Foreign Subsidiary must be subject to a Pledge Agreement. Subsidiaries of the
Borrower which are required to be Guarantors hereunder shall include all direct
and indirect Subsidiaries formed under the laws of the United States of America
or any state or territory thereof and the District of Columbia which are not
Subsidiaries of Foreign Subsidiaries. For the avoidance of doubt, it is agreed
that no Foreign Subsidiary shall at any time be obliged to be joined as a
Guarantor or, directly or indirectly, to provide "financial assistance" for the
purpose of reducing or discharging any liability incurred in connection with the
acquisition of shares in such Foreign Subsidiary or any Subsidiary or holding
company of such Foreign Subsidiary (whether by the provision of any guarantee,
indemnity, security over its assets or otherwise) in circumstances where the
provision of such assistance by such Foreign Subsidiary is prohibited under the
relevant jurisdiction, which shall include, without limitation, in circumstances
contrary to the provisions of sections 151 to 158 of the Companies Act 1985 (as
amended) of England and Wales with respect to any Foreign Subsidiary
incorporated in England and Wales.

        7.1.12.    Senior Status of Obligations.    

        Each of the Loan Parties shall cause the Obligations to rank at least
pari passu in priority of payment with all other Indebtedness of such Loan Party
except Indebtedness of such Loan Party to the extent secured by Permitted Liens
or Indebtedness permitted under Section 7.2.1.

        7.1.13.    Pledge Agreements after Closing Date.    

        On or before June 30, 2002, the Borrower shall deliver originals of the
following items (with copies delivered contemporaneously to each of the Banks)
in respect of the pledge of ownership interests of the Restricted Subsidiaries
which are Foreign Subsidiaries:

          (i)  executed Pledge Agreements for 65% of all of such interests, such
Pledge Agreements to be conformed to the laws of the appropriate jurisdiction
and accompanied by an English translation if the original document is not in
English;

        (ii)  certificates evidencing such ownership interests, if they are
certificated;

        (iii)  such filings, recordings, lodgings or similar items, documents or
certificates necessary to evidence or effect the perfection under applicable law
of the Agent's first-lien security interest in such ownership interests;

        (iv)  such other items reasonably requested by the Agent to implement
the intent of this Agreement with respect to the pledge of the ownership
interests of the Restricted Subsidiaries which are Foreign Subsidiaries; and

        (v)  the opinions of Morgan Lewis & Bockius LLP (which may rely
reasonably on the opinions of non-U.S. attorneys) and local foreign counsel
acceptable to the Agent as to enforceability and perfection in form and
substance satisfactory to the Agent; provided that no Event of Default shall be
deemed to occur under this Section 7.1.13 unless and until the Agent delivers
notice to the Borrower of a default under this Section 7.1.13.

48

--------------------------------------------------------------------------------



        7.2    Negative Covenants.    

        The Loan Parties, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties' other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

        7.2.1.    Indebtedness.    

        Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

          (i)  Indebtedness under the Loan Documents;

        (ii)  Existing Indebtedness as set forth on Schedule 7.2.1 (including
any extensions or renewals thereof), provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 7.2.1;

        (iii)  Capitalized leases as and to the extent permitted under
Section 7.2.12 [Capital Expenditures] and operating leases;

        (iv)  Indebtedness secured by Purchase Money Security Interests not
exceeding $3,000,000;

        (v)  Indebtedness of a Restricted Subsidiary to another Restricted
Subsidiary;

        (vi)  Any Interest Rate Hedge or Currency Hedge provided by a Bank or if
approved by the Agent, any other Interest Rate Hedge; and

      (vii)  Other Indebtedness in an amount not to exceed 5% of the
consolidated assets of the Borrower and the Restricted Subsidiaries, calculated
in accordance with GAAP;

      (viii)  Other Indebtedness to the extent permitted under Section 7.2.7
[Affiliate Transactions; Restricted Payments]; and

        (ix)  Guaranties of Indebtedness of the Loan Parties to the extent
permitted under Section 7.2.3 [Guaranties].

        7.2.2.    Liens.    

        Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens.

        7.2.3.    Guaranties.    

        Except as described on Schedule 7.2.3, each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, at any time, directly or
indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for Guaranties of Indebtedness of the Loan
Parties or otherwise as permitted under Section 7.2.7 [Affiliate Transactions;
Restricted Payments].

        7.2.4.    Loans and Investments.    

        Except for transactions permitted under Section 7.2.5, each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
make or suffer to remain outstanding any loan or advance to, or purchase,
acquire or own any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) or limited liability company interest in,
or any

49

--------------------------------------------------------------------------------




other investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:

          (i)  trade credit extended on usual and customary terms in the
ordinary course of business;

        (ii)  advances to employees to meet expenses incurred by such employees
in the ordinary course of business or as otherwise described on
Schedule 7.2.4(ii);

        (iii)  Permitted Investments;

        (iv)  loans, advances and investments in Restricted Subsidiaries;

        (v)  Loans or advances by the Borrower to a Restricted Subsidiary;

        (vi)  Other Loans to the extent permitted by Section 7.2.7 [Affiliate
Transactions; Restricted Payments];

      (vii)  any Indebtedness described on Schedule 7.2.1; and

      (viii)  Guaranties of Indebtedness of the Loan Parties to the extent
permitted under Section 7.2.3 [Guaranties].

        7.2.5.    Liquidations, Mergers, Consolidations, Acquisitions.    

        Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, dissolve, liquidate or wind-up its affairs, or become a party
to any merger or consolidation, or acquire by purchase, lease or otherwise all
or substantially all of the assets or capital stock of any other Person,
provided that

        (1)  any Subsidiary of the Borrower may consolidate or merge into
another such Subsidiary and Nicolet Vascular Inc., Grason-Stadler, Inc. and Bird
Life Design Corporation shall be permitted to merge with or consolidate with the
Borrower, and

        (2)  the Borrower or any Subsidiary of the Borrower may acquire, whether
by purchase or by merger, (A) all of the ownership interests of another Person
or (B) substantially all of assets of another Person or of a business or
division of another Person (each a "Permitted Acquisition"), provided that each
of the following requirements is met:

          (i)  if the Borrower or such Subsidiary is acquiring the ownership
interests in such Person, such Person (A) if a Domestic Subsidiary which is not
a Subsidiary of a Foreign Subsidiary, shall execute a Guarantor Joinder and join
this Agreement as a Guarantor pursuant to Section 10.18 [Joinder of Guarantors
or Pledge Under Pledge Agreement], or (B) if a Foreign Subsidiary which is not a
Subsidiary of a Foreign Subsidiary, the Subsidiary Shares, LLC Interests or
Partnership Interests and other ownership interests such Person, which would be
required to be pledged under Section 7.1.11 [Guarantees and Pledged Interests]
under the Pledge Agreement shall become subject to a pledge under Pledge
Agreement on or before the date of such Permitted Acquisition but only as
required by Section 7.1.11 [Guarantors and Pledged Interests];

        (ii)  the Borrower, such Subsidiary, such Person and its owners, as
applicable, shall comply with Section 10.18 [Joinder of Guarantors or Pledge
under the Pledge Agreement], if applicable, on, or within ten (10) Business Days
after, the date of such Permitted Acquisition;

        (iii)  the board of directors or other equivalent governing body of such
Person shall have approved such Permitted Acquisition and, if the Loan Parties
shall use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the

50

--------------------------------------------------------------------------------




Banks written evidence of the approval of the board of directors (or equivalent
body) of such Person for such Permitted Acquisition;

        (iv)  the business acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be
substantially the same as one or more line or lines of business conducted by the
Borrower or its Restricted Subsidiaries (unless otherwise approved by Required
Banks) and shall comply with Section 7.2.9 [Continuation of or Change in
Business];

        (v)  no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition; and

        (vi)  the Borrower shall demonstrate that it shall be in compliance with
the covenants contained in Sections 7.2.12, 7.2.13, 7.2.14 and 7.2.15 after
giving effect to such Permitted Acquisition (including the EBITDA of such
Person, business or assets to be acquired prior to the date of such Permitted
Acquisition) by delivering at least five (5) Business Days prior to such
Permitted Acquisition a certificate in the form of Exhibit 7.2.5 evidencing such
compliance.

        7.2.6.    Dispositions of Assets or Subsidiaries.    

        Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of such Loan Party), except pursuant to:

          (i)  transactions involving the sale of inventory in the ordinary
course of business;

        (ii)  any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party's or such Subsidiary's business;

        (iii)  any sale, transfer or lease of assets by any Subsidiary to
another Loan Party or a Restricted Subsidiary;

        (iv)  any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 7.2.12 [Capital Expenditures];

        (v)  any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (iv) above, which is
approved by the Required Banks; or

        (vi)  any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (v) above, provided that
(i) at the time of any disposition, no Event of Default shall exist or shall
result from such disposition, and (ii) the aggregate value of all assets so sold
by the Loan Parties and their Subsidiaries shall not exceed in any fiscal year
5% of the consolidated assets of the Loan Parties and their Subsidiaries.

        7.2.7.    Affiliate Transactions; Restricted Payments.    

        Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, enter into or carry out any material transaction with an
Affiliate of such Person (including purchasing property or services from or
selling property or services to any Affiliate of any Loan Party or other Person)
unless such transaction is not otherwise prohibited by this Agreement, is
entered into in the ordinary course of business upon fair and reasonable
arm's-length terms and conditions or is disclosed in the Borrower's financial
statements delivered pursuant to Section 7.3 and is in

51

--------------------------------------------------------------------------------




accordance with all applicable Law. The Loan Parties shall not pay to any Person
any Dividends to, and no Loan Party shall make any payments of money to, or
incur or guarantee any Indebtedness for the benefit of, any Subsidiary or
Affiliate of a Loan Party except (i) to or on behalf of a Restricted Subsidiary
(ii) to or on behalf of other Subsidiaries (whether described in Sections 7.2.1,
7.2.3, 7.2.4 or otherwise) in an aggregate amount not in excess of $10,000,000
while any Loans are outstanding or Commitments in effect; and (iii) dividends
paid by any Subsidiary to the Borrower.

        7.2.8.    Subsidiaries, Partnerships and Joint Ventures.    

        Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, own or create directly or indirectly any Subsidiaries other
than (i) any Subsidiary which has joined this Agreement as Guarantor on the
Closing Date; and (ii) any Subsidiary formed after the Closing Date which joins
this Agreement as a Guarantor as and to the extent required by Section 7.1.11 or
becomes subject to the Pledge Agreement pursuant to Section 10.18 [Joinder of
Guarantors or Pledge under Pledge Agreement] as and to the extent required by
Section 7.1.11, subject to the restrictions set forth in this Section 7.2.8, it
being understood that 65% of the issued Partnership Interests, LLC Interests and
Subsidiary Shares of each Foreign Subsidiary (other than a Designated Foreign
Subsidiary or a Foreign Subsidiary which is a Subsidiary of a Foreign
Subsidiary) and 100% of the issued Partnership Interests, LLC Interests and
Subsidiary Shares of each Domestic Subsidiary (which is not a Subsidiary of a
Foreign Subsidiary) shall at all times be subject to a first-lien security
interest under the Pledge Agreement subject to the restrictions set forth in
this Section 7.2.8. Each of the Restricted Subsidiaries shall not become or
agree to (1) become a general or limited partner in any general or limited
partnership, except that the Loan Parties may be general or limited partners in
other Loan Parties, (2) become a member or manager of, or hold a limited
liability company interest in, a limited liability company, except that the Loan
Parties may be members or managers of, or hold limited liability company
interests in, other Loan Parties, or (3) become a joint venturer or hold a joint
venture interest in any joint venture.

        7.2.9.    Continuation of or Change in Business.    

        Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, engage in any business other than the development, manufacture,
marketing and servicing of a variety of medical devices, instruments and medical
and surgical products for use in the respiratory, neurocare and medical and
surgical product markets substantially as conducted and operated by such Loan
Party or Subsidiary during the present fiscal year or as now planned, and such
Loan Party or Subsidiary shall not permit any material change in such business.

        7.2.10.    Plans and Benefit Arrangements.    

        Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, engage in a Prohibited Transaction with any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances, would (a) result in liability under ERISA
or otherwise violate ERISA, and (b) cause or constitute a Material Adverse
Change.

        7.2.11.    Fiscal Year.    

        The Borrower shall not, and shall not permit any Subsidiary of the
Borrower to, change its fiscal year from the twelve-month period ending on the
Saturday closest to December 31 of each year.

        7.2.12.    Capital Expenditures.    

        Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, make any payments exceeding $20,000,000 in the aggregate for
all Loan Parties and their Subsidiaries in any

52

--------------------------------------------------------------------------------




fiscal year on account of the purchase or lease of any assets which if purchased
would constitute fixed assets or which if leased would constitute a capitalized
lease, and all such capital expenditures and leases shall be made under usual
and customary terms and in the ordinary course of business. To the extent actual
capital expenditures in any fiscal year are less than such limit, the excess (up
to $5,000,000) may be carried forward to the next fiscal year so as to increase
the limit hereunder by such amount.

        7.2.13.    Maximum Leverage Ratio.    

        The Loan Parties shall not at any time permit the Leverage Ratio to
exceed 2.50-to-1.0.

        7.2.14.    Minimum Interest Coverage Ratio.    

        The Loan Parties shall not permit the ratio of (x) EBITDA to
(y) Interest Expense, calculated as of the end of each fiscal quarter for the
four (4) fiscal quarters then ended, to be less than 4.0-to-1.0.

        7.2.15.    Minimum Stockholders' Equity.    

        The Borrower shall not at any time permit Stockholders' Equity to be
less than (i) $270,000,000, plus (ii) 50% of net income (calculated and
consolidated in accordance with GAAP) (if positive) for each such fiscal
quarter, plus (or minus) (iii) the decrease (or increase) in Stockholders'
Equity on account of Cumulative Foreign Currency Translation Adjustments for
each such period, plus (iv) 100% of the proceeds (net of sales commissions and
direct costs of sale) from the sale of any capital stock of the Borrower or its
Subsidiaries during each such period, calculated in accordance with GAAP.

        7.3    Reporting Requirements.    

        The Loan Parties, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties' other Obligations hereunder and
under the other Loan Documents and termination of the Commitments, the Loan
Parties will furnish or cause to be furnished to the Agent and each of the
Banks:

        7.3.1.    Quarterly Financial Statements.    

        As soon as available and in any event within forty-five (45) calendar
days after the end of each of the first three fiscal quarters in each fiscal
year, financial statements of the Borrower, consisting of a consolidated balance
sheet and statements of income as of the end of such fiscal quarter and related
consolidated statements of stockholders' equity and cash flows for the fiscal
quarter then ended and the fiscal year through that date, all in reasonable
detail and certified (subject only to the absence of footnotes and normal
year-end audit adjustments) by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 7.3.1 if within forty-five (45) days after the end
of its fiscal quarter, the Borrower delivers to the Agent and each of the Banks
a copy of its Form 10-Q as filed with the SEC and the financial statements
contained therein meets the requirements described in this Section.

        7.3.2.    Annual Financial Statements.    

        As soon as available and in any event within ninety (90) days after the
end of each fiscal year of the Borrower, financial statements of the Borrower
consisting of (A) consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, stockholders' equity and cash
flows, setting forth in comparative form the foregoing financial statements as
of

53

--------------------------------------------------------------------------------




the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing satisfactory to
the Agent, and (B) consolidating statements of income and balance sheets for the
fiscal year then ended, all in reasonable detail. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents. The Loan
Parties will be deemed to have complied with the delivery requirements of this
Section 7.3.2 if (i) within ninety (90) days after the end of its fiscal year,
the Borrower delivers to the Agent and each of the Banks a copy of its report on
Form 10-K as filed with the SEC and the financial statements and certification
of public accountants contained therein meets the requirements described in this
Section and (ii) within one hundred five (105) days after its fiscal year, the
Borrower delivers to the Agent and each of the Banks a copy of its annual
report.

        7.3.3.    Certificate of the Borrower.    

        Concurrently with the financial statements of the Borrower furnished to
the Agent and to the Banks pursuant to Sections 7.3.1 [Quarterly Financial
Statements] and 7.3.2 [Annual Financial Statements], a certificate (each a
"Compliance Certificate") of the Borrower signed by the Chief Executive Officer,
President or Chief Financial Officer of the Borrower, in the form of
Exhibit 7.3.3, to the effect that, except as described pursuant to Section 7.3.4
[Notice of Default], (i) the representations and warranties of the Borrower
contained in Section 6 and in the other Loan Documents are true in all material
respects on and as of the date of such certificate with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which expressly relate solely to an
earlier date or time) and the Loan Parties have performed and complied with all
covenants and conditions hereof, (ii) no Event of Default or Potential Default
exists and is continuing on the date of such certificate and (iii) containing
calculations in sufficient detail to demonstrate compliance as of the date of
such financial statements with all financial covenants contained in Section 7.2
[Negative Covenants].

        7.3.4.    Notice of Default.    

        Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
the Chief Executive Officer, President or Chief Financial Officer of such Loan
Party setting forth the details of such Event of Default or Potential Default
and the action which the such Loan Party proposes to take with respect thereto.

        7.3.5.    Notice of Litigation.    

        Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party, involve a claim or
series of claims in excess of $5,000,000 or which if adversely determined would
constitute a Material Adverse Change.

        7.3.6.    Sale of Assets.    

        At least ten (10) Business Days prior thereto, with respect to any
proposed sale or transfer of assets pursuant to Section 7.2.6(iv) or
(v) [Disposition of Assets or Subsidiaries],

        7.3.7.    Budgets, Forecasts, Other Reports and Information.    

        Promptly upon (but in no event more than 10 Business Days after) their
becoming available to the Borrower or on the date specified below:

          (i)  any reports, notices or proxy statements generally distributed by
the Borrower to its stockholders on a date no later than the date supplied to
such stockholders,

54

--------------------------------------------------------------------------------





        (ii)  regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the SEC,

        (iii)  copies of the Borrower's accountants' management letters as
delivered to the Borrower from time to time,

        (iv)  on or before January 31 each year, annual updated projections in
the final form approved by the Borrower's board of directors,

        (v)  at any time when such Schedule ceases to be complete and accurate,
a revised Schedule 5.1.2; and

        (vi)  such other reports and information as any of the Banks may from
time to time reasonably request on the date reasonably requested thereby.

The Borrower shall also notify the Banks promptly of the enactment or adoption
of any Law of which the Borrower has knowledge which may result in a Material
Adverse Change.

        7.3.8.    Notices Regarding Plans and Benefit Arrangements.    

        7.3.8.1    Certain Events.    

        Promptly upon becoming aware of the occurrence thereof, notice
(including the nature of the event and, when known, any action taken or
threatened by the Internal Revenue Service or the PBGC with respect thereto) of:

          (i)  any Reportable Event with respect to the Borrower or any other
member of the ERISA Group (regardless of whether the obligation to report said
Reportable Event to the PBGC has been waived),

        (ii)  any Prohibited Transaction which could subject the Borrower or any
other member of the ERISA Group to a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Internal Revenue
Code in connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

        (iii)  any assertion of material withdrawal liability with respect to
any Multiemployer Plan,

        (iv)  any partial or complete withdrawal from a Multiemployer Plan by
the Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

        (v)  any cessation of operations (by the Borrower or any other member of
the ERISA Group) at a facility in the circumstances described in Section 4062(e)
of ERISA,

        (vi)  withdrawal by the Borrower or any other member of the ERISA Group
from a Multiple Employer Plan,

      (vii)  a failure by the Borrower or any other member of the ERISA Group to
make a payment to a Plan required to avoid imposition of a Lien under
Section 302(f) of ERISA,

      (viii)  the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

        (ix)  any change in the actuarial assumptions or funding methods used
for any Plan, where the effect of such change is to materially increase or
materially reduce the unfunded benefit liability or obligation to make periodic
contributions.

55

--------------------------------------------------------------------------------




        7.3.8.2    Notices of Involuntary Termination and Annual Reports.    

        Promptly after receipt thereof, copies of (a) all notices received by
the Borrower or any other member of the ERISA Group of the PBGC's intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Agent or any Bank each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

        7.3.8.3    Notice of Voluntary Termination.    

        Promptly upon the filing thereof, copies of any Form 5310, or any
successor or equivalent form to Form 5310, filed with the PBGC in connection
with the termination of any Plan.


8. DEFAULT


        8.1    Events of Default.    

        An Event of Default shall mean the occurrence or existence of any one or
more of the following events or conditions (whatever the reason therefor and
whether voluntary, involuntary or effected by operation of Law):

        8.1.1.    Payments Under Loan Documents.    

        The Borrower shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when such principal is
due hereunder or (ii) any interest on any Loan, Reimbursement Obligation or
Letter of Credit Borrowing, fee, or any other amount owing hereunder or under
the other Loan Documents within two (2) Business Days after when such interest
or other amount becomes due in accordance with the terms hereof or thereof;

        8.1.2.    Breach of Warranty.    

        Any representation or warranty made or deemed made at any time by any of
the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or deemed made, or
furnished;

        8.1.3.    Breach of Negative Covenants or Visitation Rights.    

        Any of the Loan Parties shall default in the observance or performance
of any covenant contained in Section 7.1.1 [Preservation of Existence, Etc.],
Section 7.1.6 [Visitation Rights] or Section 7.2 [Negative Covenants];

        8.1.4.    Breach of Other Covenants.    

        Any of the Loan Parties shall default in the observance or performance
of any other covenant, condition or provision hereof or of any other Loan
Document and such default shall continue unremedied for a period of ten
(10) Business Days after any officer of any Loan Party becomes aware of the
occurrence thereof (such grace period to be applicable only in the event such
default

56

--------------------------------------------------------------------------------




can be remedied by corrective action of the Loan Parties as determined by the
Agent in its sole discretion);

        8.1.5.    Defaults in Other Agreements or Indebtedness.    

        A default or event of default shall occur at any time under the terms of
any other agreement involving borrowed money or the extension of credit or any
other Indebtedness under which any Loan Party or Subsidiary of any Loan Party
may be obligated as a borrower or guarantor in excess of $5,000,000 in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any indebtedness (whether or not such right shall have been
waived) or the termination of any commitment to lend;

        8.1.6.    Final Judgments or Orders.    

        Any final judgments or orders for the payment of money in excess of
$5,000,000 in the aggregate shall be entered against any Loan Party by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of thirty (30) days from the
date of entry;

        8.1.7.    Loan Document Unenforceable.    

        Any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against the party executing the same or such party's
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
or shall in any way be challenged or contested or cease to give or provide the
respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby;

        8.1.8.    Uninsured Losses; Proceedings Against Assets.    

        Any of the Loan Parties' or any of their Subsidiaries' assets having a
value in excess of $2,000,000 are attached, seized, levied upon or subjected to
a writ or distress warrant; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within thirty (30) days thereafter;

        8.1.9.    Notice of Lien or Assessment.    

        A notice of Lien or assessment in excess of $5,000,000 which is not a
Permitted Lien is filed of record with respect to all or any part of any of the
Loan Parties' or any of their Subsidiaries' assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any taxes or
debts owing at any time or times hereafter to any one of these becomes payable
and the same is not paid within thirty (30) days after the same becomes payable;

        8.1.10.    Insolvency.    

        Any Loan Party or any Subsidiary of a Loan Party ceases to be solvent or
admits in writing its inability to pay its debts as they mature;

        8.1.11.    Material Adverse Change.    

        There shall have occurred a Material Adverse Change in the financial
condition or operations of the Borrower.

57

--------------------------------------------------------------------------------




        8.1.12.    Events Relating to Plans and Benefit Arrangements.    

        Any of the following occurs: (i) any Reportable Event, which the Agent
determines in good faith constitutes grounds for the termination of any Plan by
the PBGC or the appointment of a trustee to administer or liquidate any Plan,
shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; and, in the case of the
occurrence of (i), (ii), (iii) or (iv) above, the Agent determines in good faith
that the amount of the Borrower's liability is likely to exceed 10% of its
consolidated tangible net worth (defined in accordance with GAAP); (v) the
Borrower or any member of the ERISA Group shall fail to make any contributions
when due to a Plan or a Multiemployer Plan; (vi) the Borrower or any other
member of the ERISA Group shall make any amendment to a Plan with respect to
which security is required under Section 307 of ERISA; (vii) the Borrower or any
other member of the ERISA Group shall withdraw completely or partially from a
Multiemployer Plan; (viii) the Borrower or any other member of the ERISA Group
shall withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw)
from a Multiple Employer Plan; or (ix) any applicable Law is adopted, changed or
interpreted by any Official Body with respect to or otherwise affecting one or
more Plans, Multiemployer Plans or Benefit Arrangements and, with respect to any
of the events specified in (v), (vi), (vii), (viii) or (ix), the Agent
determines in good faith that any such occurrence would be reasonably likely to
materially and adversely affect the total enterprise represented by the Borrower
and the other members of the ERISA Group;

        8.1.13.    Cessation of Business.    

        Any Loan Party or Subsidiary of a Loan Party ceases to conduct its
business as contemplated, except as expressly permitted under Section 7.2.5
[Liquidations, Mergers, Etc.] or 7.2.6 [Disposition of Assets or Subsidiaries],
or any Loan Party or Subsidiary of a Loan Party is enjoined, restrained or in
any way prevented by court order from conducting all or any material part of its
business and such injunction, restraint or other preventive order is not
dismissed within thirty (30) days after the entry thereof;

        8.1.14.    Change of Control.    

          (i)  Any person or group of persons (within the meaning of Sections
13(d) or 14(a) of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership of (within the meaning of Rule 13d-3 promulgated
by the SEC under said Act) 20% or more of the voting capital stock of the
Borrower; or (ii) within a period of twelve (12) consecutive calendar months,
individuals who were directors of the Borrower on the first day of such period
(together with any new or replacement directors whose election by the board of
directors, or whose nomination for election, was approved by the vote of at
least a majority of the directions then in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) shall cease to constitute a majority of the board of
directors of the Borrower;

        8.1.15.    Involuntary Proceedings.    

        A proceeding shall have been instituted in a court having jurisdiction
in the premises seeking a decree or order for relief in respect of any Loan
Party or Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and

58

--------------------------------------------------------------------------------




such proceeding shall remain undismissed or unstayed and in effect for a period
of sixty (60) consecutive days or such court shall enter a decree or order
granting any of the relief sought in such proceeding; or

        8.1.16.    Voluntary Proceedings.    

        Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary
case under any applicable bankruptcy, insolvency, reorganization or other
similar law now or hereafter in effect, shall consent to the entry of an order
for relief in an involuntary case under any such law, or shall consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or other similar official) of itself or for
any substantial part of its property or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action in furtherance of any of the foregoing.

        8.2    Consequences of Event of Default.    

        8.2.1.    Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.    

        If an Event of Default specified under Sections 8.1.1 through 8.1.13
shall occur and be continuing, the Banks and the Agent shall be under no further
obligation to make Revolving Credit Loans or issue Letters of Credit, as the
case may be, and the Agent may, and upon the request of the Required Banks,
shall by written notice to the Borrower, take one or both of the following
actions: (i) terminate the Commitments and thereupon the Commitments shall be
terminated and of no further force and effect, or (ii) declare the unpaid
principal amount of the Revolving Credit Notes then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Banks hereunder and thereunder to be forthwith due and payable, and the same
shall thereupon become and be immediately due and payable to the Agent for the
benefit of each Bank without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived, and (ii) require the
Borrower to, and the Borrower shall thereupon, deposit in a non-interest-bearing
account with the Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Agent and the Banks, and grants to the Agent and
the Banks a security interest in, all such cash as security for such
Obligations. Upon the curing of all existing Events of Default to the
satisfaction of the Required Banks, the Agent shall return such cash collateral
to the Borrower; and

        8.2.2.    Bankruptcy, Insolvency or Reorganization Proceedings.    

        If an Event of Default specified under 8.1.14 [Change of Control],
Section 8.1.15 [Involuntary Proceedings] or 8.1.16 [Voluntary Proceedings] shall
occur, the Commitments shall automatically terminate and be of no further force
and effect, the Banks shall be under no further obligations to make Revolving
Credit Loans hereunder and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Banks hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and

        8.2.3.    Set-off.    

        If an Event of Default shall occur and be continuing, any Bank to whom
any Obligation is owed by any Loan Party hereunder or under any other Loan
Document or any participant of such Bank which has agreed in writing to be bound
by the provisions of Section 9.13 [Equalization of Banks] and any branch,
Subsidiary or Affiliate of such Bank or participant anywhere in the world shall
have the right, in addition to all other rights and remedies available to it,
without notice to such Loan Party, to set-off against and apply to the then
unpaid balance of all the Loans and all

59

--------------------------------------------------------------------------------




other Obligations of the Borrower and the other Loan Parties hereunder or under
any other Loan Document any debt owing to, and any other funds held in any
manner for the account of, the Borrower or such other Loan Party by such Bank or
participant or by such branch, Subsidiary or Affiliate, including all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or hereafter maintained by the
Borrower or such other Loan Party for its own account (but not including funds
held in custodian or trust accounts) with such Bank or participant or such
branch, Subsidiary or Affiliate. Such right shall exist whether or not any Bank
or the Agent shall have made any demand under this Agreement or any other Loan
Document, whether or not such debt owing to or funds held for the account of the
Borrower or such other Loan Party is or are matured or unmatured and regardless
of the existence or adequacy of any Guaranty or any other security, right or
remedy available to any Bank or the Agent; and

        8.2.4.    Suits, Actions, Proceedings.    

        If an Event of Default shall occur and be continuing, and whether or not
the Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 8.2, the Agent or any Bank, if owed any
amount with respect to the Loans, may proceed to protect and enforce its rights
by suit in equity, action at law and/or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agent or such Bank;
and

        8.2.5.    Application of Proceeds; Collateral Sharing.    

        8.2.5.1    Application of Proceeds.    

        From and after the date on which the Agent has taken any action pursuant
to this Section 8.2 [Consequences of Event of Default] and until all Obligations
of the Loan Parties have been paid in full, any and all proceeds received by the
Agent from the exercise of any remedy by the Agent, shall be applied as follows:

          (i)  first, to reimburse the Agent and the Banks for out-of-pocket
costs, expenses and disbursements, including reasonable attorneys' and
paralegals' fees and legal expenses, incurred by the Agent or the Banks in
connection with collection of any Obligations of any of the Loan Parties under
any of the Loan Documents;

        (ii)  second, to the repayment of all Indebtedness then due and unpaid
of the Loan Parties to the Banks incurred under this Agreement or any of the
other Loan Documents or any Interest Rate Hedge or Currency Hedge provided by a
Bank, whether of principal, interest, fees, expenses or otherwise, in such
manner as the Agent may determine in its discretion; and

        (iii)  the balance, if any, as required by Law.

60

--------------------------------------------------------------------------------





        8.2.5.2    Collateral Sharing.    

        All Liens granted under the Pledge Agreement and any other Loan Document
(the "Collateral Documents") shall secure ratably and on a pari passu basis
(i) the Obligations in favor of the Agent and the Banks hereunder and (ii) the
Obligations incurred by any of the Loan Parties in favor of any Bank which
provides an Interest Rate Hedge or Currency Hedge (in each case, the "IRH
Provider"). The Agent under the Collateral Documents shall be deemed to serve as
the collateral agent (the "Collateral Agent") for the IRH Provider and the Banks
hereunder, provided that the Collateral Agent shall comply with the instructions
and directions of the Agent (or the Banks under this Agreement to the extent
that this Agreement or any other Loan Documents empowers the Banks to direct the
Agent), as to all matters relating to the Collateral, including the maintenance
and disposition thereof. No IRH Provider (except in its capacity as a Bank
hereunder) shall be entitled or have the power to direct or instruct the
Collateral Agent on any such matters or to control or direct in any manner the
maintenance or disposition of the Collateral.

        8.2.6.    Other Rights and Remedies.    

        In addition to all of the rights and remedies contained in this
Agreement or in any of the other Loan Documents, the Agent shall have all of the
rights and remedies under applicable Law, all of which rights and remedies shall
be cumulative and non-exclusive, to the extent permitted by Law. The Agent may,
and upon the request of the Required Banks shall, exercise all post-default
rights granted to the Agent and the Banks under the Loan Documents or applicable
Law.


9. THE AGENT

        9.1    Appointment.    

        Each Bank hereby irrevocably designates, appoints and authorizes ABN
AMRO to act as Agent for such Bank under this Agreement and to execute and
deliver or accept on behalf of each of the Banks the other Loan Documents. Each
Bank hereby irrevocably authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and any
other instruments and agreements referred to herein, and to exercise such powers
and to perform such duties hereunder as are specifically delegated to or
required of the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. ABN AMRO agrees to act as the Agent on behalf of
the Banks to the extent provided in this Agreement.

        9.2    Delegation of Duties.    

        The Agent may perform any of its duties hereunder by or through agents
or employees (provided such delegation does not constitute a relinquishment of
its duties as Agent) and, subject to Sections 9.5 [Reimbursement of Agent by
Borrower, Etc.] and 9.6 [Exculpatory Provisions; Limitation of Liability], shall
be entitled to engage and pay for the advice or services of any attorneys,
accountants or other experts concerning all matters pertaining to its duties
hereunder and to rely upon any advice so obtained.

        9.3    Nature of Duties; Independent Credit Investigation.    

        The Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of this Agreement a
fiduciary or trust relationship in respect of any Bank; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of this Agreement except as
expressly set forth herein. Without limiting the generality of the foregoing,
the use of the

61

--------------------------------------------------------------------------------


term "agent" in this Agreement with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each Bank
expressly acknowledges (i) that the Agent has not made any representations or
warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of any of the Loan Parties, shall be deemed to constitute
any representation or warranty by the Agent to any Bank; (ii) that it has made
and will continue to make, without reliance upon the Agent, its own independent
investigation of the financial condition and affairs and its own appraisal of
the creditworthiness of each of the Loan Parties in connection with this
Agreement and the making and continuance of the Loans hereunder; and
(iii) except as expressly provided herein, that the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Bank
with any credit or other information with respect thereto, whether coming into
its possession before the making of any Loan or at any time or times thereafter.

        9.4    Actions in Discretion of Agent; Instructions From the Banks.    

        The Agent agrees, upon the written request of the Required Banks, to
take or refrain from taking any action of the type specified as being within the
Agent's rights, powers or discretion herein, provided that the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law. In the absence of a request by the Required Banks, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Banks or
all of the Banks. Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Banks, subject to Section 9.6
[Exculpatory Provisions, Etc.]. Subject to the provisions of Section 9.6
[Exculpatory Provisions; Limitation of Liability], no Bank shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Banks, or in the absence of such instructions, in the absolute
discretion of the Agent.

        9.5    Reimbursement and Indemnification of Agent by the Borrower.    

        The Borrower unconditionally agrees to pay or reimburse the Agent and
hold the Agent harmless against (a) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements, including reasonable fees and
expenses of counsel (including the allocated costs of staff counsel), appraisers
and environmental consultants, incurred by the Agent (i) in connection with the
development, negotiation, preparation, printing, execution, administration,
syndication, interpretation and performance of this Agreement and the other Loan
Documents, (ii) relating to any requested amendments, waivers or consents
pursuant to the provisions hereof, (iii) in connection with the enforcement of
this Agreement or any other Loan Document or collection of amounts due hereunder
or thereunder or the proof and allowability of any claim arising under this
Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and (iv) in any workout or restructuring or in
connection with the protection, preservation, exercise or enforcement of any of
the terms hereof or of any rights hereunder or under any other Loan Document or
in connection with any foreclosure, collection or bankruptcy proceedings, and
(b) all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Agent,
in its capacity as such, in any way relating to or arising out of this Agreement
or any other Loan Documents or any action taken or omitted by the Agent
hereunder or thereunder. In addition, the Borrower agrees to reimburse and pay
all reasonable out-of-pocket expenses of the Agent's regular employees and
agents engaged periodically to perform audits of the Loan Parties' books,
records and business properties.

62

--------------------------------------------------------------------------------


        9.6    Exculpatory Provisions; Limitation of Liability.    

        Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Bank for any action taken or
omitted to be taken by it or them hereunder, or in connection herewith including
pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default. No claim may be made by any of the Loan
Parties, any Bank, the Agent or any of their respective Subsidiaries against the
Agent, any Bank or any of their respective directors, officers, employees,
agents, attorneys or Affiliates, or any of them, for any special, indirect or
consequential damages or, to the fullest extent permitted by Law, for any
punitive damages in respect of any claim or cause of action (whether based on
contract, tort, statutory liability, or any other ground) based on, arising out
of or related to any Loan Document or the transactions contemplated hereby or
any act, omission or event occurring in connection therewith, including the
negotiation, documentation, administration or collection of the Loans, and each
of the Loan Parties, (for itself and on behalf of each of its Subsidiaries), the
Agent and each Bank hereby waive, releases and agree never to sue upon any claim
for any such damages, whether such claim now exists or hereafter arises and
whether or not it is now known or suspected to exist in its favor. Each Bank
agrees that, except for notices, reports and other documents expressly required
to be furnished to the Banks by the Agent hereunder or given to the Agent for
the account of or with copies for the Banks, the Agent and each of its
directors, officers, employees, agents, attorneys or Affiliates shall not have
any duty or responsibility to provide any Bank with an credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Loan Parties which may come
into the possession of the Agent or any of its directors, officers, employees,
agents, attorneys or Affiliates.

        9.7    Reimbursement and Indemnification of Agent by Banks.    

        Each Bank agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the Obligation of the Borrower
to do so) in proportion to its Ratable Share from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, including attorneys' fees and disbursements
(including the allocated costs of staff counsel), and costs of appraisers and
environmental consultants, of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent hereunder or thereunder, provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (a) if the same results from the Agent's gross negligence or
willful misconduct, or (b) if such Bank was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that such Bank shall remain liable to the extent such failure to give
notice does not result in a loss to the Bank), or (c) if the same results from a
compromise and settlement agreement entered into without the consent of such
Bank, which shall not be unreasonably withheld. In addition, each Bank agrees
promptly upon demand to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the Obligation of the Borrower to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrower
to the Agent in connection with the Agent's periodic audit of the Loan Parties'
books, records and business properties.

63

--------------------------------------------------------------------------------


        9.8    Reliance by Agent.    

        The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

        9.9    Notice of Default.    

        The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Agent on account of Banks unless the Agent has received written notice from a
Bank or the Borrower referring to this Agreement, describing such Potential
Default or Event of Default and stating that such notice is a "notice of
default."

        9.10    Notices.    

        The Agent shall promptly send to each Bank a copy of all notices
received from the Borrower pursuant to the provisions of this Agreement or the
other Loan Documents promptly upon receipt thereof. The Agent shall promptly
notify the Borrower and the other Banks of each change in the ABR and the
effective date thereof.

        9.11    Banks in Their Individual Capacities; Agent in Its Individual
Capacity.    

        With respect to its Revolving Credit Commitment, the Revolving Credit
Loans made by it and any other rights and powers given to it as a Bank hereunder
or under any of the other Loan Documents, the Agent shall have the same rights
and powers hereunder as any other Bank and may exercise the same as though it
were not the Agent, and the term "Bank" and "Banks" shall, unless the context
otherwise indicates, include the Agent in its individual capacity. ABN AMRO and
its Affiliates and each of the Banks and their respective Affiliates may,
without liability to account, except as prohibited herein, make loans to, issue
letters of credit for the account of, acquire equity interests in, accept
deposits from, discount drafts for, act as trustee under indentures of, and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with, the Loan Parties and their Affiliates, in the case of
the Agent, as though it were not acting as Agent hereunder and in the case of
each Bank, as though such Bank were not a Bank hereunder, in each case without
notice to or consent of the other Banks. The Banks acknowledge that, pursuant to
such activities, the Agent or its Affiliates may (i) receive information
regarding the Loan Parties or any of their Subsidiaries or Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Loan Parties or such Subsidiary or Affiliate) and acknowledge that the Agent
shall be under no obligation to provide such information to them, and
(ii) accept fees and other consideration from the Loan Parties for services in
connection with this Agreement and otherwise without having to account for the
same to the Banks.

        9.12    Holders of Notes.    

        The Agent may deem and treat any payee of any Note as the owner thereof
for all purposes hereof unless and until written notice of the assignment or
transfer thereof shall have been filed with the Agent. Any request, authority or
consent of any Person who at the time of making such request or giving such
authority or consent is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee or assignee of such Note or of any Note or
Notes issued in exchange therefor.

64

--------------------------------------------------------------------------------


        9.13    Equalization of Banks.    

        The Banks and the holders of any participations in any Commitments or
Loans or other rights or obligations of a Bank hereunder agree among themselves
that, with respect to all amounts received by any Bank or any such holder for
application on any Obligation hereunder or under any such participation, whether
received by voluntary payment, by realization upon security, by the exercise of
the right of set-off or banker's lien, by counterclaim or by any other non-pro
rata source, equitable adjustment will be made in the manner stated in the
following sentence so that, in effect, all such excess amounts will be shared
ratably among the Banks and such holders in proportion to their interests in
payments on the Loans, except as otherwise provided in Section 3.4.3 [Agent's
and Bank's Rights], 4.4.2 [Replacement of a Bank] or 4.6 [Additional
Compensation in Certain Circumstances]. The Banks or any such holder receiving
any such amount shall purchase for cash from each of the other Banks an interest
in such Bank's Loans in such amount as shall result in a ratable participation
by the Banks and each such holder in the aggregate unpaid amount of the Loans,
provided that if all or any portion of such excess amount is thereafter
recovered from the Bank or the holder making such purchase, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by law (including
court order) to be paid by the Bank or the holder making such purchase.

        9.14    Successor Agent.    

        The Agent (i) may resign as Agent or (ii) shall resign if such
resignation is requested by the Required Banks (if the Agent is a Bank, the
Agent's Loans and its Commitment shall be considered in determining whether the
Required Banks have requested such resignation) or required by Section 4.4.2
[Replacement of a Bank], in either case of (i) or (ii) by giving not less than
thirty (30) days' prior written notice to the Borrower. If the Agent shall
resign under this Agreement, then either (a) the Required Banks shall appoint
from among the Banks a successor agent for the Banks, subject to the consent of
the Borrower (such consent not to be unreasonably withheld, nor, when there
exists an Event of Default, required) or (b) if a successor agent shall not be
so appointed and approved within the thirty (30) day period following the
Agent's notice to the Banks of its resignation, then the Agent shall appoint,
with the consent of the Borrower (such consent not to be unreasonably withheld
nor, when there exists an Event of Default, required) a successor agent who
shall serve as Agent until such time as the Required Banks appoint and the
Borrower consents to the appointment of a successor agent. Upon its appointment
pursuant to either clause (a) or (b) above, such successor agent shall succeed
to the rights, powers and duties of the Agent, and the term "Agent" shall mean
such successor agent, effective upon its appointment, and the former Agent's
rights, powers and duties as Agent shall be terminated without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement. After the resignation of any Agent hereunder, the provisions of
this Section 9 shall inure to the benefit of such former Agent and such former
Agent shall not by reason of such resignation be deemed to be released from
liability for any actions taken or not taken by it while it was an Agent under
this Agreement.

        9.15    Agent's Fee.    

        The Borrower shall pay a nonrefundable fee to the Administrative Agent
(the "Agent's Fee") for Agent's services hereunder under the terms of a letter
dated March 19, 2002 (the "Agent's Letter") between the Borrower and Agent, as
amended from time to time.

        9.16    Availability of Funds.    

        The Agent may assume that each Bank has made or will make the proceeds
of a Loan available to the Agent in the applicable currency unless the Agent
shall have been notified by such Bank on or before the later of (1) the close of
Business on the Business Day preceding the Borrowing Date with respect to such
Loan or (2) two hours before the time on which the Agent actually funds the
proceeds

65

--------------------------------------------------------------------------------


of such Loan to the Borrower (whether using its own funds pursuant to this
Section 9.16 [Availability of Funds] or using proceeds deposited with the Agent
by the Banks and whether such funding occurs before or after the time on which
Banks are required to deposit the proceeds of such Loan with the Agent). The
Agent may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount in the applicable currency. If
such corresponding amount is not in fact made available to the Agent by such
Bank in the applicable currency, the Agent shall be entitled to recover such
amount on demand from such Bank (or, if such Bank fails to pay such amount
forthwith upon such demand from the Borrower) together with interest thereon, in
respect of each day during the period commencing on the date such amount was
made available to the Borrower and ending on the date the Agent recovers such
amount, at a rate per annum equal to (i) the Federal Funds Effective Rate during
the first three (3) days after such interest shall begin to accrue and (ii) the
applicable interest rate in respect of such Loan after the end of such three-day
period.

        9.17    Calculations.    

        In the absence of gross negligence or willful misconduct, the Agent
shall not be liable for any error in computing the amount payable to any Bank
whether in respect of the Loans, fees or any other amounts due to the Banks
under this Agreement. In the event an error in computing any amount payable to
any Bank is made, the Agent, the Borrower and each affected Bank shall,
forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate or the Overnight Rate if such computation
relates to a Loan made in an Optional Currency.

        9.18    Beneficiaries.    

        Except as expressly provided herein, the provisions of this Section 9
[The Agent] are solely for the benefit of the Agent and the Banks, and the Loan
Parties shall not have any rights to rely on or enforce any of the provisions
hereof. In performing its functions and duties under this Agreement, the Agent
shall act solely as agent of the Banks and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any of the Loan Parties.


10. MISCELLANEOUS


        10.1    Modifications, Amendments or Waivers.    

        With the written consent of the Required Banks, the Agent, acting on
behalf of all the Banks, and the Borrower, on behalf of the Loan Parties, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Banks or the Loan Parties hereunder or thereunder, or may grant written waivers
or consents to a departure from the due performance of the Obligations of the
Loan Parties hereunder or thereunder. Any such agreement, waiver or consent made
with such written consent shall be effective to bind all the Banks and the Loan
Parties; provided, that, without the written consent of all the Banks, no such
agreement, waiver or consent may be made which will:

        10.1.1.    Increase of Commitment; Extension of Expiration Date.    

        Increase the amount of the Revolving Credit Commitment of any Bank
hereunder or extend the Expiration Date;

66

--------------------------------------------------------------------------------



        10.1.2.    Extension of Payment; Reduction of Principal Interest or
Fees; Modification of Terms of Payment.    

        Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan or any mandatory Commitment reduction in connection with
such a mandatory prepayment hereunder except for mandatory reductions of the
Commitments on the Expiration Date), the Commitment Fee or any other fee payable
to any Bank, or reduce the principal amount of or the rate of interest borne by
any Loan or reduce the Commitment Fee or any other fee or compensation payable
to any Bank, or alter the indemnification provisions for the benefit of the
Agent or the Banks contained herein, or otherwise affect the terms of payment of
the principal of or interest of any Loan, the Commitment Fee or any other fee
payable to any Bank;

        10.1.3.    Release of Collateral or Guarantor.    

        Release any Guarantor from its Obligations under the Guaranty Agreement
or any other security for any of the Loan Parties' Obligations; or

        10.1.4.    Miscellaneous.    

        Amend Sections 4.2 [Pro Rata Treatment of Banks], 9.6 [Exculpatory
Provisions, Etc.], 9.11 [Banks in Their Individual Capacities; Agent in Its
Individual Capacity] or 9.13 [Equalization of Banks] or this Section 10.1, alter
any provision regarding the pro rata treatment of the Banks, change the
definition of Required Banks, or change any requirement providing for the Banks
or the Required Banks to authorize the taking of any action hereunder;

provided, further, that no agreement, waiver or consent which would modify the
interests, rights or obligations of the Agent in its capacity as Agent or as the
issuer of Letters of Credit shall be effective without the written consent of
the Agent.

        10.2    No Implied Waivers; Cumulative Remedies; Writing Required.    

        No course of dealing and no delay or failure of the Agent or any Bank in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Banks under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Bank of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

        10.3    Reimbursement and Indemnification of Banks by the Borrower;
Taxes.    

        The Borrower agrees unconditionally upon demand to pay or reimburse to
each Bank (other than the Agent, as to which the Borrower's Obligations are set
forth in Section 9.5 [Reimbursement of Agent By Borrower, Etc.]) and to save
such Bank harmless against (i) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements (including reasonable fees and
expenses of counsel (including reasonable allocated costs of staff counsel) for
each Bank except with respect to (a) and (b) below), incurred by such Bank
(a) in connection with the administration and interpretation of this Agreement,
and other instruments and documents to be delivered hereunder, (b) relating to
any amendments, waivers or consents pursuant to the provisions hereof, (c) in
connection with the enforcement of this Agreement or any other Loan Document, or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, and (d) in any

67

--------------------------------------------------------------------------------


workout or restructuring or in connection with the protection, preservation,
exercise or enforcement of any of the terms hereof or of any rights hereunder or
under any other Loan Document or in connection with any foreclosure, collection
or bankruptcy proceedings, or (ii) all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against such Bank, in its capacity as such, in any way relating to or
arising out of this Agreement or any other Loan Documents or any action taken or
omitted by such Bank hereunder or thereunder. The Banks will attempt to minimize
the fees and expenses of internal counsel to the Bank and legal counsel for the
Banks which are subject to reimbursement by the Borrower hereunder by
considering the usage of one law firm to represent the Banks and the Agent if
appropriate under the circumstances. The Borrower agrees unconditionally to pay
all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by the Agent or any Bank to be payable
in connection with this Agreement or any other Loan Document, and the Borrower
agrees unconditionally to save the Agent and the Banks harmless from and against
any and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such taxes, fees or
impositions.

        10.4    Holidays.    

        Whenever payment of a Loan to be made or taken hereunder shall be due on
a day which is not a Business Day such payment shall be due on the next Business
Day (except as provided in Section 3.2 [Interest Periods] with respect to
Interest Periods under the LIBOR Option) and such extension of time shall be
included in computing interest and fees, except that the Loans shall be due on
the Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

        10.5    Funding by Branch, Subsidiary or Affiliate.    

        10.5.1.    Notional Funding.    

        Each Bank shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the LIBOR Option
applies at any time, provided that immediately following (on the assumption that
a payment were then due from the Borrower to such other office), and as a result
of such change, the Borrower would not be under any greater financial obligation
pursuant to Section 4.6 [Additional Compensation in Certain Circumstances] than
it would have been in the absence of such change. Notional funding offices may
be selected by each Bank without regard to such Bank's actual methods of making,
maintaining or funding the Loans or any sources of funding actually used by or
available to such Bank.

        10.5.2.    Actual Funding.    

        Each Bank shall have the right from time to time to make or maintain any
Loan by arranging for a branch, Subsidiary or Affiliate of such Bank to make or
maintain such Loan subject to the last sentence of this Section 10.5.2. If any
Bank causes a branch, Subsidiary or Affiliate to make or maintain any part of
the Loans hereunder, all terms and conditions of this Agreement shall, except
where the context clearly requires otherwise, be applicable to such part of the
Loans to the same extent as if such Loans were made or maintained by such Bank,
but in no event shall any Bank's use of such a branch, Subsidiary or Affiliate
to make or maintain any part of the Loans hereunder cause such Bank or such
branch, Subsidiary or Affiliate to incur any cost or expenses payable by

68

--------------------------------------------------------------------------------




the Borrower hereunder or require the Borrower to pay any other compensation to
any Bank (including any expenses incurred or payable pursuant to Section 4.6
[Additional Compensation in Certain Circumstances]) which would otherwise not be
incurred.

        10.6    Notices; Lending Offices.    

        Any notice, request, demand, direction or other communication (for
purposes of this Section 10.6 only, a "Notice") to be given to or made upon any
party hereto under any provision of this Agreement shall be given or made by
telephone or in writing (which includes means of electronic transmission (i.e.,
"e-mail") or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a "Website Posting") but only, in the case of a Website
Posting, if Notice of such Website Posting (including the information necessary
to access such site) has previously been delivered to the applicable parties
hereto by another means set forth in this Section 10.6) in accordance with this
Section 10.6. Any such Notice must be delivered to the applicable parties hereto
at the addresses and numbers set forth under their respective names on
Schedule 1.1(B) hereof or in accordance with any subsequent unrevoked Notice
from any such party that is given in accordance with this Section 10.6. Any
Notice shall be effective:

          (i)  In the case of hand-delivery, when delivered;

        (ii)  If given by mail, four days after such Notice is deposited with
the United States Postal Service for delivery within the United States, or seven
(7) days after such Notice is deposited with the United States Postal Service
(or other national postal service in any jurisdiction outside the United States)
for any Notice served in or from any jurisdiction outside the United States,
with first-class postage prepaid, return receipt requested;

        (iii)  In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

        (iv)  In the case of a facsimile transmission, when sent to the
applicable party's facsimile machine's telephone number if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;

        (v)  In the case of electronic transmission, when actually received;

        (vi)  In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such web site) by
another means set forth in this Section 10.6; and

      (vii)  If given by any other means (including by overnight courier), when
actually received.

Notwithstanding anything to the contrary contained in the foregoing, any Notice
to Borrower is sufficient Notice for all and any Loan Party. Any Bank giving a
Notice to a Loan Party shall concurrently send a copy thereof to the Agent, and
the Agent shall promptly notify the other Banks of its receipt of such Notice.
Schedule 1.1(B) lists the Lending Offices of each Bank. Each Bank may change its
Lending Office, and each Loan Party may change its notice address, pursuant to
this Section 10.6 by written notice to the other parties hereto.

        10.7    Severability.    

        The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

69

--------------------------------------------------------------------------------


        10.8    Governing Law.    

        Each Letter of Credit and Section 2.11 [Letter of Credit Subfacility]
shall be subject to the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be revised or amended from time to time, and to the extent not
inconsistent therewith, the internal laws of the State of New York without
regard to its conflict of laws principles, and the balance of this Agreement
shall be deemed to be a contract under the Laws of the State of New York and for
all purposes shall be governed by and construed and enforced in accordance with
the internal laws of the State of New York without regard to its conflict of
laws principles.

        10.9    Prior Understanding.    

        This Agreement and the other Loan Documents supersede all prior
understandings and agreements, whether written or oral, between the parties
hereto and thereto relating to the transactions provided for herein and therein,
including any prior confidentiality agreements and commitments.

        10.10    Duration; Survival.    

        All representations and warranties of the Loan Parties contained herein
or made in connection herewith shall survive the making of Loans and issuance of
Letters of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Agent or the Banks, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans. All covenants
and agreements of the Loan Parties contained in Sections 7.1 [Affirmative
Covenants], 7.2 [Negative Covenants] and 7.3 [Reporting Requirements] herein
shall continue in full force and effect from and after the date hereof so long
as the Borrower may borrow or request Letters of Credit hereunder and until
termination of the Commitments and payment in full of the Loans and expiration
or termination of all Letters of Credit. All covenants and agreements of the
Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in Section 4 [Payments] and Sections 9.5 [Reimbursement and
Indemnification of Agent by Borrower], 9.7 [Reimbursement and Indemnification of
Agent by Banks] and 10.3 [Reimbursement and Indemnification of Banks by
Borrower; Taxes], shall survive payment in full of the Loans, expiration or
termination of the Letters of Credit and termination of the Commitments.

        10.11    Successors and Assigns.    

          (i)  This Agreement shall be binding upon and shall inure to the
benefit of the Banks, the Agent, the Loan Parties and their respective
successors and assigns, except that none of the Loan Parties may assign or
transfer any of its rights and Obligations hereunder or any interest herein.
Each Bank may, at its own cost, make assignments of or sell participations in
all or any part of its Revolving Credit Commitments and the Loans made by it to
one or more banks or other entities, subject to the consent of the Borrower and
the Agent with respect to any assignee (but not a participant), such consent not
to be unreasonably withheld or delayed, provided that (1) no consent of the
Borrower or Agent shall be required (A) if an Event of Default exists and is
continuing, or (B) in the case of an assignment by a Bank to any Bank or to an
Affiliate of any Bank; provided, however, that any Assignment to an Affiliate
will not result in an increase in the Taxes for which the Borrower is
responsible pursuant to Section 4.8.1. hereof, (2) any assignment by a Bank to a
Person other than an Affiliate of such Bank may not be made in amounts less than
the lesser of $5,000,000 or the amount of the assigning Bank's Commitment, and
(3) a Bank may assign an interest or sell a participation in less than 100% of
its Commitments but only if such Bank sells an equal percentage interest or
participation in each of its Loans. In the case of an assignment, upon receipt
by the Agent of the Assignment and Assumption Agreement, the assignee shall
have, to the extent of such assignment (unless otherwise provided therein), the
same rights, benefits and obligations as it would have if it had been a
signatory Bank hereunder, the Commitments shall be adjusted accordingly, and
upon surrender of any Revolving Credit Note subject to such assignment,

70

--------------------------------------------------------------------------------

the Borrower shall execute and deliver a new Revolving Credit Note to the
assignee, if such assignee requests such a Note in an amount equal to the amount
of the Revolving Credit Commitment assumed by it and a new Revolving Credit Note
to the assigning Bank, if the assigning Bank requests such a Note, in an amount
equal to the Revolving Credit Commitment retained by it hereunder. Any Bank
which assigns any or all of its Commitment or Loans to a Person other than an
Affiliate of such Bank shall pay to the Agent a service fee in the amount of
$3500 for each assignment. In the case of a participation, the participant shall
only have the rights specified in Section 8.2.3 [Set-off] (the participant's
rights against such Bank in respect of such participation to be those set forth
in the agreement executed by such Bank in favor of the participant relating
thereto and not to include any voting rights except with respect to changes of
the type referenced in Sections 10.1.1 [Increase of Commitment, Etc.],
10.1.2 [Extension of Payment, Etc.], or 10.1.3 [Release of Collateral or
Guarantor]), all of such Bank's obligations under this Agreement or any other
Loan Document shall remain unchanged, and all amounts payable by any Loan Party
hereunder or thereunder shall be determined as if such Bank had not sold such
participation.

        (ii)  Any assignee or participant which is not incorporated under the
Laws of the United States of America or a state thereof shall deliver to the
Borrower and the Agent the form of certificate described in Section 10.17 [Tax
Withholding Clause] relating to federal income tax withholding. Each Bank may
furnish any publicly available information concerning any Loan Party or its
Subsidiaries and any other information concerning any Loan Party or its
Subsidiaries in the possession of such Bank from time to time to assignees and
participants (including prospective assignees or participants), provided that
such assignees and participants agree to be bound by the provisions of
Section 10.12 [Confidentiality].

        (iii)  Notwithstanding any other provision in this Agreement, any Bank
may at any time pledge or grant a security interest in all or any portion of its
rights under this Agreement, its Note (if any) and the other Loan Documents to
any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR Section 203.14 without notice to or consent of the
Borrower or the Agent. No such pledge or grant of a security interest shall
release the transferor Bank of its obligations hereunder or under any other Loan
Document.

        10.12    Confidentiality.    

        10.12.1.    General.    

        The Agent and the Banks each agree to keep confidential all information
obtained from any Loan Party or its Subsidiaries which is nonpublic and
confidential or proprietary in nature (including any information the Borrower
specifically designates as confidential), except as provided below, and to use
such information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby. The Agent and the Banks
shall be permitted to disclose such information (i) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection with the administration and enforcement of this Agreement, subject to
agreement of such Persons to maintain the confidentiality, (ii) to assignees and
participants as contemplated by Section 10.11 [Successors and Assigns], and
prospective assignees and participants, (iii) to the extent requested by any
bank regulatory authority or, with notice to the Borrower (to the extent
permitted by law), as otherwise required by applicable Law or by any subpoena or
similar legal process, or in connection with any investigation or proceeding
arising out of the transactions contemplated by this Agreement, (but the Banks
and the Agent will cooperate with the Borrower to limit such disclosure
consistent with applicable Laws and the reasonable policies of the Banks and the
Agent), (iv) if it becomes publicly available other than as a result of a breach
of this Agreement or becomes available from a source not known to be subject to
confidentiality restrictions, or (v) if the Borrower shall have consented to
such disclosure.

71

--------------------------------------------------------------------------------




        10.12.2.    Sharing Information With Affiliates of the Banks.    

        Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such Bank
and each of the Loan Parties hereby authorizes each Bank to share any
information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, to any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or affiliate of any Bank receiving
such information shall be bound by the provisions of Section 10.12.1 [General]
as if it were a Bank hereunder. Such Authorization shall survive the repayment
of the Loans and other Obligations and the termination of the Commitments.

        10.13    Counterparts.    

        This Agreement may be executed by different parties hereto on any number
of separate counterparts, each of which, when so executed and delivered, shall
be an original, and all such counterparts shall together constitute one and the
same instrument.

        10.14    Agent's or Bank's Consent.    

        Whenever the Agent's or any Bank's consent is required to be obtained
under this Agreement or any of the other Loan Documents as a condition to any
action, inaction, condition or event, the Agent and each Bank shall be
authorized to give or withhold such consent in its sole and absolute discretion
and to condition its consent upon the giving of additional collateral, the
payment of money or any other matter.

        10.15    Exceptions.    

        The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

        10.16    CONSENT TO FORUM; WAIVER OF JURY TRIAL.    

        EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF NEW YORK, NEW YORK COUNTY AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT
THE ADDRESSES PROVIDED FOR IN SECTION 10.6 [NOTICES, ETC.] AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY
WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST
IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE. EACH LOAN PARTY, THE AGENT AND THE BANKS HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.

        10.17    Tax Withholding Clause.    

        The Agent and each Bank or assignee or participant of a Bank that is not
incorporated under the Laws of the United States of America or a state thereof
(and, upon the written request of the Administrative Agent, each other Bank or
assignee or participant of a Bank) agrees that it will deliver

72

--------------------------------------------------------------------------------


to each of the Borrower and the Administrative Agent two (2) duly completed
appropriate valid Withholding Certificates (as defined under § 1.1441-1(c)(16)
of the Income Tax Regulations (the "Regulations")) certifying its status (i.e.
U.S. or foreign person) and, if appropriate, making a claim of reduced, or
exemption from, U.S. withholding tax on the basis of an income tax treaty or an
exemption provided by the Internal Revenue Code. The term "Withholding
Certificate" means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and
the related statements and certifications as required under §§ 1.1441-1(e)(2)
and (3) of the Regulations; a statement described in § 1.871-14(c)(2)(v) of the
Regulations; or any other certificates under the Internal Revenue Code or
Regulations that certify or establish the status of a payee or beneficial owner
as a U.S. or foreign person. The Agent and each Bank, assignee or participant
required to deliver to the Borrower and the Agent a Withholding Certificate
pursuant to the preceding sentence shall deliver such valid Withholding
Certificate as follows: (A) each Bank which is a party hereto on the Closing
Date shall deliver such valid Withholding Certificate at least five (5) Business
Days prior to the first date on which any interest or fees are payable by the
Borrower hereunder for the account of such Bank; (B) each assignee or
participant shall deliver such valid Withholding Certificate at least five
(5) Business Days before the effective date of such assignment or participation
(unless the Administrative Agent in its sole discretion shall permit such
assignee or participant to deliver such valid Withholding Certificate less than
five (5) Business Days before such date in which case it shall be due on the
date specified by the Agent). The Agent and each Bank, assignee or participant
which so delivers a valid Withholding Certificate further undertakes to deliver
to each of the Borrower and the Agent two (2) additional copies of such
Withholding Certificate (or a successor form) on or before the date that such
Withholding Certificate expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrower or the Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of or exemption
from U.S. withholding tax, the Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under § 1.1441-7(b) of the Regulations. Further, the
Agent is indemnified under § 1.1461-1(e) of the Regulations against any claims
and demands of any Bank or assignee or participant of a Bank for the amount of
any tax it deducts and withholds in accordance with regulations under § 1441 of
the Internal Revenue Code.

        10.18    Joinder of Guarantors or Pledge under Pledge Agreement.    

        10.18.1.    Joinder    

        Any Subsidiary of the Borrower which is required to join this Agreement
as a Guarantor pursuant to Section 7.1.11 [Guarantors and Pledged Interests] or
Section 7.2.8 [Subsidiaries, Partnerships and Joint Ventures] shall execute and
deliver to the Agent (i) a Guarantor Joinder in substantially the form attached
hereto as Exhibit 1.1(GJ) pursuant to which it shall join as a Guarantor each of
the documents to which the Guarantors are parties; and (ii) documents in the
forms described in Section 6.1 [First Loans and Letters of Credit] modified as
appropriate to relate to such Subsidiary. The Loan Parties shall deliver such
Guarantor Joinder and related documents to the Agent within five (5) Business
Days after the date of the filing of such Subsidiary's articles of incorporation
if the Subsidiary is a corporation, the date of the filing of its certificate of
limited partnership if it is a limited partnership or the date of its
organization if it is an entity other than a limited partnership or corporation.

73

--------------------------------------------------------------------------------






        10.18.2.    Pledge.    

        As to any Restricted Subsidiary whose ownership interests are required
to be pledged under the Pledge Agreement, the pledged interests (being
sixty-five percent (65%) of all of the ownership interests of Foreign
Subsidiaries owned directly or indirectly only by Domestic Subsidiaries and one
hundred percent (100%) of all the ownership interests of Domestic Subsidiaries
owned directly or indirectly only by Domestic Subsidiaries (whether Subsidiary
Shares, Partnership Interest, LLC Interests, other capital stock or otherwise)
of such Restricted Subsidiary) shall become subject to a valid, first-lien,
perfected security interest in favor of the Agent on behalf of the Banks
pursuant to the Pledge Agreement. Such pledge and assignment of the foregoing
interests shall also cover all dividends, distributions and other proceeds with
respect to such shares or other equity interests, and shall be evidenced by the
Pledge Agreement and such other documentation as Agent shall require to
evidence, effect or perfect such pledge and assignment.

        10.19    Limitations or Indemnification Obligations of Loan Parties.    

        The following limitations shall apply with respect to any claim made by
the Agent or any Bank against the Borrower for indemnification based upon a
third party claim.

        10.19.1.    Notices.    

        If any Bank sustains or incurs any loss or expense for which it is
indemnified by the Borrower or any Loan Party hereunder, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination.

        10.19.2.    Exclusions.    

        The Borrower shall not be liable for any portion of liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of the Agent or any Bank if the same result from the
Agent's or the Bank's gross negligence or willful misconduct, or if the Borrower
was not given notice of the subject claim and the opportunity to participate in
the defense thereof, at its expense (except that the Borrower shall remain
liable to the extent such failure to give notice does not result in a loss to
the Borrower), or if the same results from a compromise or settlement entered
into without the consent of the Borrower which consent shall not be unreasonably
withheld or delayed.

        10.20    Limitation on Damages.    

        EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.

        10.21    Concerning Agent Terms.    

        Notwithstanding anything contained herein which may be construed to the
contrary, neither the Co-Syndication Agents nor the Lead Arranger shall exercise
any of the rights or have any of the responsibilities of the Agent hereunder, or
any other rights or responsibilities other than their rights and
responsibilities (if any) as a Bank hereunder.

74

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

    VIASYS HEALTHCARE INC.


 
 
      By:     

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Vice President, Corporate Treasurer and
Assistant Secretary


 
 
      GRASON-STADLER, INC.


 
By:
    

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Assistant Clerk


 
 
      CORPAK LLC


 
By:
    

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Treasurer


 
 
      BIRD PRODUCTS CORPORATION


 
By:
    

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Treasurer


 
SENSORMEDICS CORPORATION


 
By:
    

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Treasurer

SIGNATURES CONTINUE ON THE FOLLOWING PAGE

--------------------------------------------------------------------------------

SIGNATURES CONTINUED FROM THE PRECEDING PAGE

    NICOLET VASCULAR INC.


 
 
      By:     

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Treasurer


 
 
      TECOMET INC.


 
 
      By:     

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Treasurer


 
 
      MEDICAL DATA ELECTRONICS, INC.


 
 
      By:     

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Treasurer


 
 
      THERMEDICS POLYMER PRODUCTS LLC


 
 
      By:     

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Treasurer


 
 
      BIRD LIFE DESIGN CORPORATION


 
 
      By:     

--------------------------------------------------------------------------------

    Name: Wesley N. Riemer     Title: Treasurer

SIGNATURES CONTINUE ON THE FOLLOWING PAGE

--------------------------------------------------------------------------------

SIGNATURES CONTINUED FROM THE PRECEDING PAGE

    ABN AMRO BANK N.V, individually and as Agent


 
 
      By:     

--------------------------------------------------------------------------------

    Name: James S. Kreitler     Title: Group Vice President
 
 
—and—
 
 
 
      By:     

--------------------------------------------------------------------------------

    Name: Craig W. Trautwein     Title: Vice President


 
 
      BANK OF AMERICA, N.A., individually and as Co-Syndication Agent


 
 
      By:     

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------




 
 
      KEY CORPORATE CAPITAL INC., individually and as Co-Syndication Agent


 
 
      By:     

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------




 
 
      FLEET NATIONAL BANK


 
 
      By:     

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

SIGNATURES CONTINUE ON THE FOLLOWING PAGE

--------------------------------------------------------------------------------

SIGNATURES CONTINUED FROM THE PRECEDING PAGE

    JPMORGAN CHASE BANK


 
 
      By:     

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------




 
 
      FIFTH THIRD BANK


 
 
      By:     

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------




 
 
      BEAR STEARNS CORPORATE LENDING INC.


 
 
      By:     

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       


SCHEDULE 1.1(B)-1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18



TABLE OF CONTENTS
LIST OF SCHEDULES AND EXHIBITS
CREDIT AGREEMENT
1. CERTAIN DEFINITIONS
PRICING GRID
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
3. INTEREST RATES
4. PAYMENTS
5. REPRESENTATIONS AND WARRANTIES
6. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
7. COVENANTS
8. DEFAULT
9. THE AGENT
10. MISCELLANEOUS
